 MARLIN ROCKWELL CORPORATION5535.By causing the Company to discriminate against E. J. Harrison, S. W. Carlisle,Thomas A. Gray, Dallas Roy, H. A. Doucet, R. D. Lisenby, D. ' B. Lisenby, andRubin Thomas in violation of Section 8 (a) (3) of the Act the Respondents haveengaged in unfair labor practices in violation of Section 8 (b) (2) of the Act.6.The Respondents, by the aforementioned acts, have restrained and coerced em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, and did there-by engage in and are engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8.The Union has not violated the Act by maintaining its bylaws in effect,and imposing an assessment on all working members.Nor have the Respondentscoerced S. W. Carlisle to furnish them with an affidavit, in violation of the Act.[Recommendations omitted from publication. ]Marlin Rockwell CorporationandAdam T. RaczkowskiMarlin Rockwell CorporationandArthur R. WolfeMarlin Rockwell CorporationandJohn H.TurnerInternational Union,United Automobile,Aircraft and Agricul-tural Implement Workers of America,CIOandIts Local 197andAdam T. RaczkowskiInternational Union,United Automobile,Aircraft and Agricul-I'ttiral ImplementWorkers of America,CIO and Its Local 197andArthur R. WolfeInternational Union, United Automobile Aircraft and Agricul-tural Implement Workers of America,CIO and Its Local 197andJohn H. Turner.Cases Nos. 1-CA1596, 1-CA-1607, 1-CA-1689, 1-CB-249, 1-CB-956, and 1-CB-272. October 20, 1955DECISION AND ORDEROn July 30,1954, Trial Examiner Loren Laughlin issued his Inter-m"ediate Report in this proceeding, a copy of which is attached hereto,finding that the Respondent Unions had engaged in and were engag-ing in certain unfair labor practices and recommending that theyceaseand desist therefrom and take certain affirmative action.The-Trial Examiner also found that the Respondent Company had notengaged in unfair labor practices and recommended therefore that thecomplaint against the Company be dismissed.Thereafter, the Re-spondent. Unions filed exceptions to the Intermediate Report and asupporting brief, and requested oral argument.The request for oralargument is hereby denied because the record and briefs, in ouropinion, adequately present the issues and the positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board -has considered the Interme-114 NLRB No. 94. 554DECISIONSOF NATIONALLABOR RELATIONS' BOARDdiate Report, the exceptions and brief, and the entire record in thecase, and with certain exceptions noted below hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner, to theextent that they are consistent with this Decision and Order.As appears more fully from the Intermediate Report thiscase aroseas a resultof differences between the Union and the Company, on theone hand, and the employees who filed the charges herein, on theother,' over the Union's legal right to invoke against these employeesthe discharge powers afforded it by its current membership-mainte-nance contract.The Union allegedly invoked those powers as ameans of compelling the employees to make financial dues contribu-tions to the Union, although the employees had tendered resignationsfrom union membership and although.the membership-maintenancecontract in effect when they resigned had expired.The Trial Exami-ner found (and for the reasons set forth hereafter we agree) that theUnion's interpretation and application of its current membership-maintenance contract to the charging employees in these circumstanceswas erroneous as a matter of law.He found further, that as theUnion's invocation of its discharge powers thus represented an intru-sion upon statutory rights of employees which the current contract didnot specifically justify, the Union violated 8 (b) (2) and 8 (b) (1) (A)of the Act.In its exceptions, the Union claims initially that there is no "proper"record basis for a fact finding that it actually invoked, or threatenedto invoke, the discharge powers of its union-security agreementagainst the charging employees for the latter's nonpayment of dues.The facts critical to a disposition of these factual exceptions are asfollows.The Union's official position with respect to the charging employees'resignations from union membership was that the resignations werenull and void. It so advised both the Company and the employees on-a number of occasions, and so maintained throughout this proceeding.The Union's aim, so far as the charging employees' were concerned,was to obtain from such employees their continuing contributions ofperiodicmembership dues for the duration of the current union-security agreement.This became effective October 12, 1953.Be-cause this date followed by several weeks the date on which theemployees had tendered their union membership resignations, theemployees did not consider themselves subject to the contract's provi-sions 'and hence failed thereafter to tender dues voluntarily.TheUnion countered by informing the Company of the employees' "delin-quency" in dues payments, by advising the Company that the Union1Herein called the Charging Employees when referred to, jointlywhen referred toseparately, the name of each employee is givenThe term "the Union" refers to boththe Respondent Local and the Respondent Intelnatlonal MARLIN ROCKWELL CORPORATION555"insisted" that these employees must continue to maintain unionmembership under the terms of the current agreement (or else theUnion "would demand their discharge"), and by requesting the Com-pany in effect to so admonish the employees.The Company did so.The union officials also communicated directly with the employeeswith respect to the alleged dues delinquencies and the Union's posi-tion as to its contractual rights.On November 5, 1953, the Unionsent an official written notice to the employees in which the Uniongave the employees until November 13, 1953, to cure the alleged duesdelinquencies.In this notice, the Union referred the employees toboth the "current" and the "prior" union-security contract and repre-sented such agreements as precluding the employees from effectingany "escape" from union membership obligations.At about this sametime, a Local Union agent expressed the Union's position to one ofthe charging employees (Wolfe) to be that the employees were to"pay up or get fired."There is no question that the employees resisted these dues demands.Two of them (Wolfe and Raczkowski) filed charges with the Boardin December 1953, complaining of the Union's demands and therebyplainly denying the obligation to comply with the same.The third(Turner) simply refused to tender any dues after November, andfinally didso inMarch 1954, only after the Union formally demandedthat the Company dismiss him, and the Company advised him thatit "would have no choice" but to grant this request in view of his failureto pay dues for the prior 4-month period.He filed charges with theBoard complaining of the Union's attempt to cause his discharge onApril 8, 1954.'As of the date of the hearing, no change in the employment rela-tionship of the charging employees had actually occurred.Becauseof this fact, the Union contends that the complaint, charging the Unionwith the violation of Section 8 (b) (1) (A) and 8 (b) (2) of the Act,represents an unwarranted attempt by the General Counsel to obtaina kind of "declaratory judgment" of the Union's contract rights. Theshort answer to this contention is that Section 8 (b) (2) of the Act pro-scribes not only a Union's actual causation of discriminatory employeraction but also itsattemptedcausation of such employer action.'Fur-ther, Section 8 (b) (1) (A) of the Act more broadly interdicts anyunion conduct threatening the job security of an employee or otherwise2As the Trial Examiner points out, the Company refused to carry out the Union's dis-charge demand unless Turner was given a further opportunity to cure the alleged duesdelinquencies.The Company called Turner in thereafter,showed him the Union's formalrequest for discharge,and urged him to pay his dues, in view of his long seniority withthe Company, so that he would not lose his job. At this point Turner (faced with therealization that his job was in danger)paid the requested dues and filed charges withthe BoardaCfAddressograph-hfulttigrap/j Corpoiatson,'{Washington Branch,110 NLRB 727. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDactually endangering it because of an employees' refusal or failure toabide by union membership conditions.'Proof of the L nion's "attempt to cause" the discharge of employeesfor nonpayment of dues is here indisputably supplied by the mutuallycorroborative admissions of union and employer agents at the hearingthat the Union formally requested the Company to dismiss employeeTurner in March 1954.Further proof of the Union's restraint andcoercion of the employees is supplied not only by this discharge re-quest threatening Turner's employment, but also by the Union's earlierconduct as above described.5 In sum, the record shows that the Unionopenly took a position that it was entitled either to obtain union duesfrom the charging employees or to have these employees dismissedthat it induced the Company to threaten the employees with dismis-sal ; and that it graphically demonstrated to the employees that itsstatements of this position were not mere "expressions of opinion"(as the Union now claims), but real warnings that the employees werein danger of losing their jobs if they failed to satisfy the Union's duesdemands.We do not view the mere existence of a contract affording the Unionsomepower over employment conditions in the interest of union se-curity, as determinative, without more, of the coercive or noncoercivenature of the Union's conduct, even though such contract may affordthe Union with a means for defending the use of coercion in a proceed-ing such as this.For the question whether or not a contract doesprovide the lawful means for the avoidance of unfair labor practiceliability presents a wholly separable issue.It is squarely presentedhere by the Union's insistence that it was contractually entitled toobtain union-security support from the charging employees as a con-dition of their continued employment.,We turn then to a considera-tion of this issue, and to the facts relevant to its determination.The union conduct which we deem violative of the Act occurredon and after November 1953. The Union's avoidance of liability forthis conduct therefore depends upon what powers were validly offorded it by the union-security contract in effect on such dates.' The'See, e. g,Buie Building Materials Company,112 NLRB 1059.5In view ofthe sufficiency of the Union'sdemand for Turner's discharge as proof ofthe 8(b) (2) violation,and inlight of the fact thatno question of the reinstatement ofany of the charging employees is here involved,we need not decide whether or not theUnion also made earlier requestsfor the discharge of the chargingemployees in January1954.Therefore we do not adopt norpass uponthe TrialExaminer's findings that sucha discharge demand wasmade in January 1954. Nor do we reachthe merits of the Union'sexceptionsto the fact that suchhndings werepredicated upon the testimony of FieldExaminer Ernest Modern9See, e. g.,New JerseyBell TelephoneCompany,106 NLRB 1322,enfd. 215 F. 2d 835(C. A. 2) ; andHaffenreffer &Company,104NLRB 206 Inthese cases,the Board pointedout that the proviso toSection 8(a) (3) sets upa provabledefense to conduct outlawedby 8 (b)(2) of the Act, only in thelimited situation where a union can show theexistence of a permissible union-securitycontractin effect atthe momentthe attemptedor actual discharge action is taken.In each of those cases the respondent union caused MARLIN ROCKWELL CORPORATION557contract in effect on and after November 1953 imposed no expressunion membership obligations on any employees who were not mem-bers of the Union on its "effective date." It required only that em-ployees who were members on its "effective date," or those who there-after joined the Union voluntarily, would remain "members in goodstanding" for the duration of the agreement. The "effective date" ofthe agreement was October 12, 1953.The charging employees sub-mitted unequivocal resignations to the Union from union membershipin September 1953, before the contract came into being. It is patent,therefore, that unless the Union was entitled to construe the term"members," as used in the October 1953 agreement, as including formermembers who had thus resigned, the complaint must be sustained.Application of the usual principles of contract construction to the1953 agreement offers no aid to the Union's position.Nothing inthe language of the agreement, or in such other conduct of the partiesfrom which we might otherwise properly determine what the mutualunderstanding of the parties at the bargaining table in fact was,warrants any inference that the Company granted the Union theexclusiveright to determine who were "members" of the Unionon its effective date without regard to the express will of the em-ployees concerned.' Indeed, the language of the union-security pro-visionsof the 1953 agreement, fairly construed, tends to establishrather, that the Employer granted the Union less than the full se-curity which the Union could validly have obtained at the bargainingtable because he did not wish to burden employees who wished to be"nonunion" with thecompulsivecondition of union-membership.To overcome the effect of such a reading of the' contract, the Union,however, would establish that legal "bars" to the right of the charg-ing employees to voluntarily resign from union membership existedat the date of resignation either because : (1) The bargaining con-tract executed in 1950 and in effect in September 1953 (referred tohereafter as the 1950 contract) required all employees who had volun-tarily acquired union membership to maintain "membership in goodstanding" for the duration of the contract; or (2) because the inter-nal unionmember contract (expressed to the extent here relevant in theUnion's constitution), otherwise prohibited members from submittingvoluntary resignations before December 21 of any calendar year. Insum, the Union claims that its "right" to construe the term "mem-bers" in the 1953 agreement as including the charging employeesexistsby operation of law.the discharge of employees at a date when no current applicable security provision justifiedthe discharge.The reason was that the employees had failed to satisfy dues obligationsaccrued'under a prior union-security agreement.The Board held in each case that thedischarge action was unlawful.7we need not and do not decide whether the union-security provision,if so written,would or would not conform to the requirements of Section 8 (a) (3). 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn dealing with the legal issues so raised, we note at the outset thatthe Union's reliance on the 1950 bargaining contract's maintenance-of -membership provisions as a bar to the employees' resignation here-is somewhat beclouded by certain contentions concerning the con-tract's duration.These contentions were advanced for the purposesof obtaining a determination as to whether or not there was a hiatusbetween the successive membership-maintenance contracts duringwhich the employees could have resigned without violating their al-leged duty, under the union-security contract's terms, not to resign."As appears more fully from the Intermediate Report, the Union tooka strong position, on the one hand, that the 1950 contract remainedcontinuously in effect until the moment the 1953 contract came intobeing, and that there was thus no interim "escape" period betweenthe successive contracts .9The General Counsel took the position, onthe other hand (and the Trial Examiner agreed), that the 1950 con-tract's term was "interrupted" on September 14 or 15, the originalterminal date contained in the agreement as written,10 and that there-was thus an "escape" period between the successive contracts.The Union's claim as to the continuing nature of the contract is-predicated on the memorandum agreement which emerged from thebargaining table on September 11, 1953. The language of this mem-orandum contract tends to show that the parties intended thereby toeffect the extension of the 1950 contract beyond its original terminaldate.The General Counsel's position as to the "interrupted" natureof the 1950 contract on September 14 or 15, however, rests on a prem-ise that the September 11 memorandum agreement did not-becomelegally effective until sometime after September 14 or 15. In sup-port of this premise, he relied on evidence showing that the Unionfailed to obtain its membership's "ratification" of the agreement, aspurportedly required by the Union's internal constitutional require-ments, before the September 14 or 15 terminal date of the contractwas reached.The Board would dispose of these contentions and theTrial Examiner's findings with respect thereto as follows.In agreement with the Trial Examiner, Acting Chairman Rodgerswould find that the September 11 extension agreement was not legallyeffective until ratified by the Union's membership 11 and that, accord-8 If the bargaining arrangements did not impose the compulsive condition of unionmembership on the employees at all times here material, then in the Union's view, theinternal union rules imposed such a condition.8 By taking the position that an "unmarred continuity" existed between the successivemembership-maintenance contracts the Union believes that it would avoid liability for itsconduct herein under the principles set forth inNational Lead Company, TitaniumDivision.106 NLRB 545.70We agree with the Trial Examiner that it does not matter whether the language"until September 15" as used to describe the termination of the 1950 contract, includedSeptember 15or excluded it''Acting Chairman Rodgers is of the view that internal union rules requiting member-ship ratification of negotiated contracts must be complied with before a union may validlya MARLIN ROCKWELL CORPORATION559ingly the 1950 contract's term was actually interrupted on September14 or 15. The remaining members of the Board find it unnecessary,.however, to decide definitively whether or not the 1950 contract re-mained continuously in effect without interruption until October 12,1953.Hence they do not adopt nor pass upon the Trial Examiner'sfinding that absence of membership ratification of the September 11contract was fatal to the Union's contention that there was an un-marred continuity in time between the successive bargaining contracts.Their view in this respect is predicated upon the fact that, if the 1950contract's term was actually "interrupted" on September 14 or 15,then the Union's reliance upon its provisions as a "bar" to the em-ployees' resignation would be squarely foreclosed by theNew JerseyBell Telephone Companydecision.12If, however, the 1950 contractactually remained continuously in effect until October 12, 1953, then,in their view, the Union's valid reliance upon its provisions as a "bar"to the right of the employees to resign from the Union, would be fore-closed by a line of decisions beginning with theUnion Starchcase.13In theUnion Starchcase, the Board had before it a situation inwhich a union holding a valid union-security contract in the fullestform authorized by the proviso to Section 8 (a) (3) of the Act, in-voked the contract's discharge provisions against employees who werewilling to tender dues, and fees to the union for the duration of thecontract, but who refused, for reasons of their own, to be "members"of the union. The union viewed the express terms of its contract whichimposed the compulsory condition of, union-membership on the em-ployees (as authorized by 8 (a) (3)) as affording it legal rights similarin nature to those claimed by the Respondent Union here. In brief,the union argued that when a union-security contract comes into being,requiring "membership" as a condition of employment, it has a legalright to treat the arbitrary decision of nonunion employees.to remain"nonunion" as a patent violation of union-security contract's expressprovisions, and hence to force the employees' discharge.A majorityof the Board rejected,the union's position upon finding that such posi-tion was inconsistent with the legislative scheme of the amended Act.Specifically, the Board indicated that, while the making of a union-security contract in the terms permitted by the proviso to Section 8(a) (3) entitled the contracting union to force nonunion employees tocontribute to a union's treasury, such event did not otherwise operaterely upon that contract as an effective "bar" either to a rival representation petition orto any other employee "rights" sought to be asserted under the statute.Mr. Rodgerswholly upon the theory adopted by the Trial Examiner. Accordingly, he expresses neitheragreement nor disagreement with the alternate theory adopted by the remaining membersof the Board12106 NLRB 1322, enfd 215 F 2d 835 (C. A. 2).13Union Sta'>ch and Refining Company,87 NLRB 779, enfd 196 F. 2d 1008 (C. A. 7),cert denied 341 U S. 815 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a suspensionof the protected right, guaranteed to employees bySection 7 of the Act, to refrain from union membership and activity atwill.14The Board held, accordingly, that themererefusal of the em-ployees to join a union holding a valid union-shop contract, was not thekind of "violation" of the union-shop contract which the union couldlawfully enforce through discharge, or any other action affecting theemployees' job security.We believe that a ruling here favoring the Respondent Union's con-struction of the "right" afforded to it by the 1950 contract would doviolence to the principles thus first established by theUnion Starchcase.For we regard the withdrawal by employees from a union to bean act not qualitatively different from the refusal by employesto joina union.It follows, therefore, that the Respondent Union's statutoryprivilege to use a union-security contract-no matter how worded-asa reason for denying the effectiveness of the employees' independentdecision to reject union "membership" status, can be no greater in theformer type of situation than it is in the latter.As there is no validcontention here that the charging employees were unwilling to con-tribute dues for the duration of the 1950 contract,15 it follows that theposition taken by the Respondent Unions here is subject to the identicalconsiderations underlying the Board's treatment of the position takenby the contracting union, respondent in theUnion Starchcase.Wehold, accordingly, that, whether or not the 1950 contractremainedcontinuously in force after September 15, and up to October 12, 1953,its provisions did not and could not validly supplyany basis for de=priving the employees of a right to sever their affiliation with theUnion at will. ',The removal of the 1950 contract as a "bar" to the employees' rightof voluntary termination of their union membership either on thetheory adopted by the Trial Examiner and by Acting ChairmanRodgers, or on the theory adopted by the other members of the Boardsignatory hereto, leaves for consideration an additional question.Thatis,whether in any event, the provisions of the internal union-membercontract supply a valid reason for denying the effectiveness of thecharging employees' resignations.1614 Subsequently decided cases exemplifying the extent to which employees are free toenjoy the "negative" right guaranteed by Section 7 of the Actwhile a union-securitycontract is in effect, includeRadio Officers' Union, etc. v. N. L; R B.,317 U. S. 17;N. L R R v NationalBiscuitCo.,222 F 2d 573 (C. A2) ;Injection Molding Co.,104 NLRB 639.25We have no doubt upon this record that the charging employees were willing to con-tinue making contributions to the Union for the period between the date they resignedtheir union membership and the date the 1950 contract terminated.It appears that theyin fact did so without complaint.However, even if we assume that the 1950 contractremained effective up to it date beyond one on which the employees remained in "paidup" dues status voluntarily,this fact would not benefit the Union's ultimate position here.leThe relevant provisions of the Union's constitution are set forth in the IntermediateReport. -MARLIN ROCKWELL-1 CORPORATION561In. consideringthisissue,we are willing,for the purposes of thiscase, to recognizethe factual merit of the Union's claimthat the em-ployees committed a patent breach of their union membership con-tract by submitting resignations in September 1953.To the extentthat the employees used their "resignations"as reasonsfor refusing tocontribute dues for the period between the end of the 1950 contractand the date they were permitted to resign under the Union's rules,the Union was involuntarily deprived of the financial benefits insuredto it under the membership contract. In these circumstances, a part,if not all, of the Union's demands upon the employees for dues follow-ing their acts of disaffiliation from the Union can be viewed, factually,as attempts to remedy the effect of an employee breach of anintra-unionmembership contract.The question we must here decide, how-ever, is whether the Union was entitled to use the sanction of actualor threatened discharge action against the charging employees to over-come the effect of the employees' acts of disaffiliation under the cir-cumstancesof this case.To establish its statutory "right" to use discriminatorysanctions inthe circumstances of this case, the Unionrefers usto theprovisotoSection 8 (b) (1) (A). This guarantees that nothing in the proscrip-tions of 8 (b) (1) (A) shall be deemed to "impair the right of a labororganization to prescribe its own rules with respect to acquisition orretention of union membership." It refersus also to casesin whichthe Board has noted that the "right" to prescriberules alsoincludesthe "right" to enforce the same.17 In terms specifically related to theinstant case, the Union argues that a Board decision sustaining theresignationsherein, would intrude upon its "right" to enforce ,the in-traunionrules with respect to the "retention of membership." Fairlyviewed, this argument, however, misconstrues the purport of the 8 (b),(1) (A)proviso,and seeks to interpret its provisions as affording tounions a license to discriminate against employees over and beyondthat specifically allowed by theprovisoto Section 8 (a) (3).We can-not accept it.As we read the 8 (b) (1) (A)proviso,its sole purport is to guaran-tee to unions the privilege, as a voluntary association, to determinebothwhoshall be a union "member," and what substantive conditionsa "member" must comply with in order to acquire or retain union mem-bership status.It is for this reason that the Board cannot and willnot judge the fairness or unfairness ofinternalunion determinationswhich may enable or disable particular individuals to obtain the in-191g.,International Typographical Union, at at,86 NLRB 951, 957, in which theBoard held that union threats to deprive members of membership status if they refusedto abide by union policies did not constitute violations of the Act.The affirmative orderin this case was enforced in 194 F. 2d 782 (C A 7), and 345 U. S 100. 562DECISIONS OF NATIONALLABOR RELATIONS BOARDcidental benefits of union membership as providedby internal unionlegislation."However, as we have already indicated, we read theprovisions ofSection 7 of the Act as affording to employees an equally unqualifiedand independent privilege to determine whether they will or will notbe "union members." For this reason, in a situation of the kind pre-sented here, the Board cannot and will not judge the reasonablenessor unreasonableness of any clearly evidenced act of employees estab-lishing their intent to be nonunion.Nor can it interpret such em-ployee action in terms of either a bargaining agreement's language orthat in an intraunion membership contract.For to do so would dis-regard the provisions of Section 7 of the Act.There is no ambiguity here in the employees' declarations in the let-ters they submitted to the Union in September 1953.The employeesdeclared there in clear and unequivocal terms that they no longer de-sired to be members of the Union. Their union membership statustherefore ceased as of the date they submitted their unequivocal resig-nations, and their nonmember status afforded them protection againstcompulsive pressures affecting their job security, exerted here as ameans of compelling their continuing dues contributions to the Unionat,a time when they were not required by the then current bargainingagreementto again join the Union.19On the basis of the foregoing facts, we conclude, as did the TrialExaminer, that in threatening the charging employees with dischargeaction and in attempting to cause the Company to discharge em-ployees, because of their refusal to pay union dues after September1953, the Union has engaged in and is engagingin violations ofSection 8 (b) (1) (A) and 8 (b) (2) of the Act.We find, further,in agreement with the Trial Examiner, that the Union should notbe allowed to enjoy the benefits of its unlawful conduct, and that,accordingly, an affirmative order requiring it to reimburse the charg-ing employees for dues coercively collected from them after Septem-ber 1953, is an appropriate remedy in thiscase.We shall thereforeinclude such a provision in the Order.is See theInternational Typographical Unioncase,supra, footnote17.Cf.Kuner-Empson Company,106NLRB 670ieThe New Jersey BellTelephoneCompanycase,supra,footnote12, supports thisconclusionAddteseograph-ilfultigpaphCorporation,Washington Branch, supra,foot-note 3, is in accord TheNational Leadcase,supra,footnote 9, to which the Unionhas referred us, calls for no contraryview.For the Board's decisionin that case as tothe rights afforded the contracting union under successive and continuous membership-maintenance contracts to discharge employees who had failed to pay dues for a 4-monthperiod going 2 months back into the term of the earlier contract, was rendered in a factcontext in which no issue was raised as to the membership status of the employees in-volved at all the dates there relevantTo the extent that the decision implies that themere failure of employees to pay membership dues in such a contract context is not alonesufficient to warrant finding that the employees thereby became automatically entitledto be tieated as "nonmembers" by this Bolid, the decision is hmieby athimed 1[onnever,it is not apposite here. MARLIN ROCKWELL CORPORATION-553In light of the Trial Examiner's recommended dismissal of thecomplaint against the Company and the absence of any exceptions tosuch recommendation, we hereby adopt such recommended dismissalof the 8 (a) (1) and 8 (a) (3) allegations of the complaint, and shallmake appropriate provision therefor in our Order.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO and its Local 197, and their respectiveofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Making any demand or request of the Employer, Marlin, Rock-well Corporation at its Plainville, Connecticut, plant, that it dischargeor otherwise discriminate against or threaten to discharge or other-wise interfere with, restrain, or coerce its employees, Adam T.in their exercise of the rights guaranteed to them and to each ofthem in' Section' 7 of The Act, including the right, to refrain from anyand all union concerted activities, pertaining to aad including joiningor assisting such International Union, its Local 197, or any otherlocal of said International Union, other than as may be lawfullyrequired under the provisions of any agreement between said Inter-national Union and such local or locals, made in accordance with andunder the proviso of Section 8 (a) (3) of the Act.(b)Making any demand for, or receiving any money for, uniondues, fines, or assessments, or otherwise from any of the said threeemployees, otherwise than as voluntarily paid by him if he shouldhereafter rejoin the Union.(c)Taking any action like or related to that described in para-graphs numbered 1 (a) and 1 (b) of this Order or any other actionagainst said three named employees, or any of them, which violatesSection 8 (b) (1) (A) or Section 8 (b) (2) of the Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Notify Marlin Rockwell Corporation at its Plainville, Connec-ticut, plant that any and all request for the respective discharges ofeach of the three named employees are fully withdrawn by saidRespondents.(b)Notify each of said three named employees, in writing, thatsuch request for his discharge by Marlin Rockwell Corporation hasbeen so withdrawn by said Respondents.387644-56--vol.114-37 564DECISIONS OF NATIONALLABOR RELATIONS BOARD(c)Post on all bulletin boards assigned to said Respondent Unionsin the Plainville, Connecticut, plant of Marlin Rockwell Corporation,,or at all places in said plant where union notices are customarilyposted, copies of the notice attached hereto marked "Appendix A." 20Copies of such notice, to be furnished by the Regional Director for theFirst Region, shall, after being duly signed by the official representa-tives of both the International Union and its Local 197, be posted bythem immediately upon receipt thereof, and maintained by them inall such places above referred to, and maintained by them for sixty(60) consecutive days thereafter in such places.Reasonable steps andproper care shall be taken by such Respondents to insure that suchnotices are not altered, defaced, or covered by any other material.(d)Forthwi'h repay to each of said three named employees anyand all sums collected from him by Respondents as and for monthlyunion dues after September 1953.(e)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Decision and Order, whatsteps have been taken to comply herewith.The Board further orders that the complaint against MarlinRockwell Corporation be, and the same herebyis, dismissed.MEMBERMURDOCKtook no part inthe consideration of the aboveDecision and Order.ao In the event that this Order is enforced by a decree of a United States Court ofAppeals there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL withdraw our requests hereinbefore made of MarlinRockwell Corporation that it discharge each of its employees,Adam T. Raczkowski, John H. Turner, and Arthur R. Wolfe,from his employment at its Plainville, Connecticut, plant for hisnonpayment of union dues since September 1953; that we willnot under the union-security clause of the October 12, 1953, col-lective-bargaining agreement between us and Marlin RockwellCorporation, standard division, or any automatic renewal or re-newals thereof under article XIII, section 1, of said agreement,require the payment of any union dues from any of said threenamed employees nor require the payment of dues from themunder any new agreement with said Marlin Rockwell Corpora- MARLIN ROCKWELL CORPORATION565tion, standard division, which does not lawfully so require, as,authorized by the National Labor Relations Act, as amended,which requires such employees to join or maintain their member-ship in, this labor organization as a condition of employment.WE WILL NOT again request the discharge of any of said threeemployees or otherwise in any like or related manner cause orattempt to cause its officers, agents, successors, or assigns to inter-fere with, restrain, or coerce employees Adam T. Raczkowski,John H. Turner, and Arthur R. Wolfe, or any of them, in viola-tion of Section 8 (a) (1) of the Act or to discriminate against anyof such employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of their rights guaranteed in Section7 of the Act, including particularly the rights to refrain fromjoining the Union and its Local 197 and to refrain from payingdues to them.WE WILL notify Marlin Rockwell Corporation, in writing, andfurnish copies to Adam T. Raczkowski, John H. Turner, andArthur R. Wolfe, and to each of them, that we have withdrawnour request for the discharge of each of said employees.WE WILL make each of said three employees whole for any dueswe have collected from him since September 1953.INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA,CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL UNION 197 OF UNITED AUTOMOBILEAND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA, CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThese six cases involve alleged respective violations by the Respondent Employerand the Respondents International Union and its Local 197 of certain provisions ofthe National Labor Relations Act, as amended by the Labor Management RelationsAct, 1947, 61 Stat. 136,et seq., 29USCA 141,et seq.,as amended, hereinafterreferred to as the Act.The 3 consolidated CA cases involve alleged violations of Section 8 (a) (1) ofthe Act by the Respondent Employer, Marlin Rockwell Corporation (hereinafter 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to as the Employer or the Company.), in thatsaid Employerunlawfullythreatens to discharge each of 3 of its employees, Adam T. Raczkowski, Arthur R.Wolfe, and John H. Turner, the ChargingPartiesherein, respectively,unless he paysdues and maintainshis membershipin theRespondentsInternationalUnion, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, CIO (hete-inafter referredto asthe InternationalUnion),and itsLocal 197 (hereinafterreferred to as the Local or Local, 197, both being also referred to conjointly as theUnion, where apposite).'The other 3 cases are consolidated CB cases involvingalleged violationsof Section8 (b) (1) (A) and 8 (b) (2) of the Act by the saidInternationalUnion and itsLocal 197, in that they are demanding the discharge by the Employer, respectively,of each of its said 3 charging employees for his alleged nonpayment of union dues;that in demanding such discharges they have caused or attempted to cause and arecausing and attempting to cause said Employer to unlawfully discriminateagainsteach of the said 3 employees by threatening his discharge, thereby unlawfullyencouraging membership in a labor organization.It is the theory of General Counsel that the International Union and its Local 197and the Employer have, at least since November 5, 1953, as to each of the saidthree employees, Raczkowski, Turner, and Wolfe, forced him under threat ofdischarge to pay and keep up monthly union dues since September 1953, althougheach of them had resigned from' the Union in early September 1953, when he waslegally entitled to do so, and was not required to rejoin the Union under a newcollective-bargainingagreement thereaftermade between the Union and theEmployer permitting nonmember employees to refrain from joining the Union.The 3 Respondents all respectively contend, in substance, that said 3 employeesnever legally resigned and could not legally resign from the Union under continuingcollective-bargaining agreements with the Employer and a preventive 'provision ofthe union constitution, although in its brief the Employer submits that it could notdetermine, and was not obligated by law to determine, the issues of alleged member-ship and resignation between' the said 3 employees and the Union, and thereforethreats of discharge it concedes were made by said Employer were made in compli-ance with its agreement with the Union at the Union's request, and hence such actsdo not constitute,a violation of Section 8 (a) (1).The precise question at issue here is whether or not the said 3 employees, eachof whom definitely tendered his resignation from the Union in early September1953, during the existence of a prior collective-bargaining agreement containing amaintenance-of-membership clause, which agreement expired September 14, 1953,atmidnight, such resignation taking effect prior to the execution of a subsequentnew. and different 2-year agreementcontaininga modified union-shop clause withthe Employer effective on October 12, 1953, are requiredto remainunion membersduring the term of the said new agreement, there being a provision in the Union'sconstitution-which permits-them to resign only during the last 10 days of theUnion's fiscal year, which period in 1953, was the last 10 days of December.Thisinvolves the determination' of whether or not the October 23, 1950, collective-bargainingagreement,which expired by its own terms at midnight September 14,1953, was continued in force by reason of an alleged retroactive ratification by theUnion's membership on September 16, 1953, of a day-to-day extension of the former1950 agreement, which extension was made with the Employer by the Union'sbargaining committee on September 11, 1953.The paramount question, statedbroadly as to its ultimate general legal effect, is: Do the provisions of Section 7 ofthe Act guaranteeing to employees "the right to refrain from any orall" union"activitiesexcept to the extent that such right may be affected by anagreementrequiringmembership' in a labor organization as a condition of employment asauthorized in Section 8 (a) (3)" of the Act prevail over the said provision of theInternationalUnion's constitution, conflictingwith the said statutory right ofemployees to refrain from any or all union activities, including the right to resignat any time from the Union?I find herein that the said provision of the Act guaranteeing employees the rightto refrain from union activities includes the right ofresignationat anytime andthat such right is distinguishable from the consequences it may entail; that suchright is paramount to and prevails at all times over such provision of the Interna-tionalUnion's constitution; that under the circumstances of this case the Unionviolated Section 8 (b) (1) (A) and 8 (b) (2) of the Act, as each of the said threeemployees was authorized by law to resign from the Union when he did; that each-such resignation continued in force and such employee therefore could not be law-fully discharged or threatened with discharge by the Employer for his failure to paythe Union's dues and the Union could not legally demand such discharge under the MARLIN ROCKWELL CORPORATION567',entirely new and different collective-bargaining agreement subsequently entered intoafter a lapse of time following the expiration of the former agreement, such newagreement having an "escape clause" which permits the Company's employees whowere not members of the Union at the time such new agreement became effective, torefrain from union membership.But I find that the Employer, being without faultor a complete knowledge of all the facts and attempting to comply with its agreementwith the Union and dealing reasonably and fairly with the situation, did not violateSection 8 (a) (1) of the Act.Reasons for such finding and the recommendationsmade to accord to such findings appear in due course herein.The matters involved in this case all arose in the State of Connecticut where "noright to work" statute or constitutional provision exists, and there is therefore noquestion as to validity of the agreements involved here, both of which are concededlylawful under the Act.History of the LitigationAdam T. Raczkowski filed his original charges against all Respondenents onDecember 8, 1953, and his amended charge against Respondents International Unionand its Local 197 on April 16, 1954.Arthur R. Wolfe filed his original chargeagainst all the Respondents on December 21, 1953, and his amended charge againstRespondents International Union and its Local 197 on April 14, 1954. John H.Turner filed his charges against all the Respondents on Apiil 8, 1954. Based upon allsuch charges and amended charges, on April 22, 1954, the Board's Regional Directorfor the First Region, upon special advice of the General Counsel, filed a complaintagainst the Employer and also a complaint against the International Union and itsLocal 197, each appropriately alleging in 3 separate but jointly alleged and consol-idated cases the matters so charged against such respective Respondents by each ofsaid3 charging employees.An answer was duly filed by boththe InternationalUnion and its Local 197 on May 3, 1954, and the Employer filed its answer onMay 4, 1954, each denying the commission of any alleged unfair labor practices by it.An order consolidating all six of the cases for hearing and noticing the consolidated hearing for May 10, 1954, was issued and served with the said complaintson April 22, 1954.The hearing was thereafter postponed and rescheduled by aproper order and duly noticed for May 17, 1954.Pursuant to said order of continuance and in accordance with notice and due proc-ess of law, hearing upon the six consolidated cases was held by the duly designatedTrial Examiner at Room 326, Post Office Building, Hartford, Connecticut, on May17 and 18, 1954.General Counsel and the Employer appeared by their respectivecounsel and the International Union and its Local 197 appeared both by counseland also by official representatives.All Respondent parties were duly served withall jurisdictional orders and other documents.And all acts and procedures at thehearing afforded all parties due process in all particulars.Respondents concededthe Board's jurisdiction at the time of hearing by a stipulation of facts as to theEmployer's business.Final arguments were waived at the close of the hearing whenall parties had rested but all parties then requested and obtained leave to submitbriefs in due time, the time for filing which was subsequently extended twice byproper orders of the Acting Chief Trial- Examiner.Briefs have been submitted re-spectively by the Respondent Employer on June 24, 1954, and by the RespondentsInternational Union and Local and by General Counsel on June 28, 1954.All ofthe briefs have been carefully examined and all contentions of the parties andauthorities cited have been fully considered and resolved in the findings and recom-mendations made by the Trial Examiner herein.The pleadings were not subjected to attack and require no separate discussion,the various admitted and contested issues thereof being adequately covered underappropriate subsequent captions hereof.A motion to conform the complaints to theproof made at the close of the case was unopposed and is hereby granted, sincethe granting thereof at the hearing is, for some unkown reason, not shown in therecord.FINDINGS OF FACTAll the findings of fact hereinafter made are respectively binding on each partyto each of the 2 consolidated cases and specifically binding as each-respective Re-,spondent in the 6 individual cases involved herein, insofar as such findings of factare relevant to such individual cases.Upon the entire record in this case, and fromhis observation of the conduct and demeanor of the witnesses, the Trial Examiner.makes the following findings of fact (including discussions of the evidence, argu-ments, and legal authorities pertinent to the facts as found) : 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDI.NATURE AND EXTENT OF RESPONDENT EMPLOYER'S BUSINESS-JURISDICTION OFTHE BOARDThe Employer admitted the allegations of the CA complaint relating to the natureand extent of the Employer's business but the International Union and its Local197 alleged they were without knowledge of the corresponding allegations of theCB complaint,which effectuated a denial thereof under Section 102.20, Rules andRegulations of the Board, Series 6, as amended, effective June 6, 1952.At the hear-ing, however,with the approval of the Trial Examiner,all parties stipulated in ac-cordance with Section 102.40, Rules and Regulations of the Board, Series 6, effec-tive June 3, 1952, as amended,the following facts which I find to be true:The Respondent Marlin Rockwell Corporation is a Delaware Corporation en-gaged in Plainville,Connecticut,in the manufacture of ball bearings.Duringthe past 12 months, a representative period,the Company purchased raw ma-terials in excess of$500,000 of which in excess of $500,000 was shipped to itsPlainville, Connecticut,plant from points outside the State of Connecticut; thatduring the same period the Company's sales exceeded$500,000, of which inexcess of $500,000 were made to and shipped to points outside the State ofConnecticut.The Company concedes it is engaged in commerce within themeaning of the Act and has plants in Jamestown and Falconer,New York,which three plants including the one at Plainville, Connecticut,are an inte-grated unit of Marlin Rockwell Corporation.The foregoing stipulation clearly brings the Employer's business at its Plainville,Connecticut,plant within at least three of the standards established in 1950 by theBoard for exercising its jurisdiction:(1)As an establishment operating as an inte-gral part of a multistate enterprise(The Borden Company, Southern Division,91NLRB 628); (2)one producing or handling goods destined for out-of-State ship-ment valued at $25,000 a year(Stanislaus Implement and Hardware Company, Lim-ited,91 NLRB 618);and (3)as an enterprise with a direct inflow of goods or mate-rials from out of State valued at$500,000 a year(Federal Dairy Co., Inc.,91 NLRB638).These Board standards,among others also established in 1950(SixteenthAnnual Report of the Board,1951,pp. 15, 16), were recently declared to be the thencurrent policies followed by the Board and still in effect; See Government memo-randum submitted to the Supreme Court of the United States(33 Labor Rela-tions Reporter424, April 5, 1954)in the case ofUnited Construction Workers v.Laburnum Construction Corporation(decided June 7, 1954), 347 U. S. 656. (See theCourt's footnote 2).See also the Board's press release R-445, July 1,1954, newstandards 3, 4, and 6,declared to apply to all pending cases, and to be set forth inshortly-to-be-issued decisions of the Board.At the time of this report such decisionshave not yet issued and therefore cannot be cited.'These very recent changes madeby the Board,however, do not affect the Board's policy in this case since Respond-ent Employer's business meets all three of such new standards as now above num-bered.Furthermore the Board has heretofore on several occasions exercised its jurisdic-tion over this identical Respondent Employer.See 19 NLRB 648-650, modified andaffirmed,Marlin Rockwell Corporationv.N. L. R.B.,116 F.2d 586(C. A. 2), cert.denied 313 U.S. 594; 7 NLRB 836; and 5 NLRB 206-208. In these early decisionsthe same International Union as is involved here was engaged in collective-bargainingefforts and activities with this same Employer.I therefore find that the Respondent Employer is and has been at all materialtimes engaged in commerce within the meaning of Section 2 (6) and(7) of the Act andthe Board has, and should exercise,jurisdiction herein.IT.THE LABOR ORGANIZATIONS INVOLVEDThe CB complaint,in its paragraph numbered6, and the CAcomplaint, in itsparagraph numbered 4, allege with reference to the Respondents International Unionand its Local197 that they "are each labor organizations within the meaning ofSection2 (5) of the Act,"and the CB complaint further alleges they"have theirplace of buisnessat 241 SouthMain Street, in the City of NewBritain,and State ofConnecticut."These allegations are respectively admitted by the responsive plead-"On July 15,1953,in another press release the Board's jurisdictional standards arefurther amplified.The foregoing facts bring the business of Respondent Employerwithin standard 3 (a) thereof as an integral part of a multistate enterprise with directoutflow of$50,000 from the pla tit involved,as well as standards 4 and 7.(Press ReleaseR-449.) MARLIN ROCKWELL CORPORATION569ings of the several Respondents.Such allegations are deemed to be admitted tobe true by Section 102.20, Rules and Regulations of the Board, Series 6, as amended,effective June 3, 1952.Furthermore there is abundant evidence in the record,both verbal and documentary, to like purport and effect as to such status of suchRespondents.Insofar as material hereto, membership in the International Unionis solely through membership in the subordinate Local 197. (See Union's Exhibit No.U-1, p. 7, section 13 of article 6 of the International Union's constitution andreferences therein to local union membership being in both the Local and the Inter-national Union.)I therefore find such Respondents International Union and its Local 197 eachto be and at all material times to have been a labor organization within the meaningof Section 2 (5) of the Act as alleged.III.CHRONOLOGY OF EVENTSMost of the facts presented in this record are not disputed or factually compli-cated.Those facts as to which there is a material dispute in the evidence and thosewhich otherwise require further detailed consideration will be discussed at lengthlaterherein under appropriate captions.Where material factual contradictionsin the testimony are involved, the following chronology states the ultimate factsas the Trial Examiner finds them from his resolutions of credibility.General Counsel,of course, had the burden of proof on all factual issues.The events in substantialsequence are as follows:(1)October 23, 1950:The Employer and the Union entered into a collective-bargaining agreement (General Counsel's Exhibit No. 2) for a period until Sep-tember 15, 1954. It containedinteralia the following "Recognition-Article I,"(p. 4), the material sections of which are the following maintenance-of-membershipclause and related sections:Sec. 2. It is mutually agreed that any employee who is presently a memberof the Union and any employee who after the signing of the agreement joinsthe Union must remain a member in good standing of the Union as a conditionof employment throughout the life of this agreement.Sec. 4. It is mutually recognized that every employee in the bargaining unithas the right to join or not to join the Union and that no employee will bediscriminated against by the Company or the Union because of membershipor non-membership in the Union.Sec. 5. The Union agrees that neither it nor any of its officers or members willintimidate or coerce employees into membership in the Union.Article II of said agreement (pp. 5, 6) provided for checkoff, which article recitedin substance that payroll deductions would be made by the Employer upon writtenauthorization of the employee "irrevocable for the period of one (1) year" or untilthe expiration of the agreement in question, "whichever occurs sooner," with similarirrevocable successive periods for subsequent checkoff agreements, unless "writtennotice is given . .to the contrary not more than twenty (20) and not less than(10) days prior to the expiration" of each such 1-year periods, or of each applicablesubsequent collective agreements, "whichever occurs sooner."Article XIII of saidagreement (p. 39) provided the agreement became effective on October 23, 1950 andIt shall remain in effect until September 15, 1953 and shall automaticallybe renewed from year to year thereafter, unless at least 30 days and no morethan 90 days notice in writing by either party to the other party is given beforethe termination date.(2) July 1953 to September 11, 1953:The International Union and its Local 197gave such due notice as article XIII of the agreement provided to the Employerand thereafter carried on negotiations with it for a new and different collectiveagreement to supersede that of October 20, 1950, to which a new and differentlocal union, No. 338 of Falconer, New York, was a party, the Union thereby elect-ing to abandon and in fact definitely waiving and abandoning the automatic 1-yearrenewal clause of the old agreement.(3) August 27 and September 4, 1953:The two employees, Raczkowski andWolfe, each paid his union dues for September 1953 on the above dates, respectively.Said dues were not paid under protest for this month.Turner's dues had beendeducted from his pay for September under the checkoff system, which under the1950 collective-bargaining agreement was taken out of the employee's first payeach month. (All prior dues from all three had been duly paid and are not inquestion.)Turner was then taken off checkoff, which the Union later recognizedin a letter sent to him on November 5. 570,DECISIONS OF NATIONAL LABOR,.RELATIONS BOARD1, 1953:Employees Turner and Wolfe each gave definite writtennotice by letter both to the Union and to the Employer of his resignation from theUnion effective as of that date, which letters were received September 2, 1953.(5) September 4,1953: Said employees Turner and Wolfe,together with twoother employees similarly situated,conferred once with the Employer's representa-tive,Maikowski,itspersonnel director,alone and once with both representativesof the Union and the Employer's said personnel director concerning their respectiveresignations from the Union.The Union did not question that they were sufficientin form and service but did not accept said resignations as legal resignations.These matters are in dispute and are fully covered under the subsequent caption,"The three resignations from the Union."Raczkowski was not present at these.conferences or any others with the Union,wherein acceptance of his resignationwas discussed.(6) September11, 1953:A handwritten memorandum of agreement(GeneralCounsel'sExhibit No. 3) was signed by the respective negotiating representativesof the Employer and the International Union and its Local 197, who realized theyhad reached an impasse in negotiations and could not agree on a new contract by .the time of expiration of the old one(as they thought on September 15, butactually at midnight,September 14, 1953),by which memorandum they agreedthat"the Labor Agreement between the parties is hereby extended on a day today basis until further notice."This "Labor Agreement"definitelymeant the 'said bargaining- agreement of October 23, 1950, due to expire at midnight onSeptember14, 1953. (For some undisclosed reason another local,No. 338, also'agreed to the extension of said agreement to which it never was a party.) Seesubsequent caption"The hiatus between the two agreements-The Union's abortiveeffort'to bridge the gap.' "(7) September 14, 1953:Raczkowski gave unequivocal written notice both to,the Union and to the Employer of his withdrawal from the Union, effective as ofthat date.This was received by the Union the next day,September 15, but it wasnever challenged as to form and not challenged as to its legal sufficiency untilNovember 5, 1953.See subsequent caption,"The three resignations from theUnion."(8) September 14, 1953, midnight:Since it extended only "until" September 15,1953,the bargaining agreement of October 23, 1950, expired by its own terms atmidnight,September 14, unless it was effectively legally extended from day to dayby the said memorandum of September 11, since the parties had elected not to renewit for another year under the automatic clause.See subsequent caption,"The hiatusbetween the two agreements-The Union's abortive effort to `bridge the gap.' "(9) -September16, 1953,morning:A meeting of the Union'smembership wascalled by a printed circular distributed by the Local'sofficials at the gate of theEmployer's plant.No such notice was personally given to or received by any of,thesaid three employees,Raczkowski,Turner,and Wolfe,nor, in view of joint unionand employer policy not to post information during negotiations, was such noticeever posted on bulletin boards in the plant.The evidence does not disclose specifi-cally what the circular contained nor that it stated it was to be an "especially calledmeeting" for ratification of the negotiating committee's day-to-day agreement withthe Employer.See subsequent caption,"The hiatus between the two agreements-The Union's abortive effort to `bridge the cap.' "(10)September 16, 1953, 3:30 p. m. to 5 p. m.:At the Union's membership meet-ing verbal report was made by two of the Union's negotiators and officers of the saidSeptember 11 extension memorandum and other matters relating to the current bar-gaining.General blanket approval at the meeting's end was given by those presentto the several reported actions of the negotiating representatives of the Union inconnection with the negotiation of the new contract,including the day-to-day exten-,sion of the old contract. -The execution of the day-to-day extension of the oldcontract was stated generally to those present and the document read to them butthere was no specific motion for or approval thereof by the membership.Raczkowski,Turner,and Wolfe did not attend this meeting although they were released fromwork with all other employees at 3.30 p. in.No minutes of the membership meetingor any other notice of the action taken at this membership meeting of September 16is shown by the evidence to have been posted or otherwise given to persons whowere absent from the meeting, including the said three resigned employees. Seesubsequent caption,"The hiatus between the two agreements-The Union's abortive,effort to `bridge the gap.' "(11)October12,-1953.-A new collective-bargaining agreement became effective,between the Employer and the Union from that day until October 12, 1955. Itprovided for a modified form of the union shop, with a specific"escape clause", MARLIN ROCKWELL CORPORATION571providing that employees of the Company who were not union members on thateffective date of October 12, 1953, were not required to become union members atall.Insofar as material hereto, such provisions are as follows:Article I, Section 2.(a)Any present employee who is a member of theUnion in good standing on the effective date of this agreement shall, as acondition of employment, be a member of the Union on and after the thirtieth(30th) day following that effective date and shall maintain his membership forthe duration of this agreement.Any present employee who, on the effective date of this agreement, is nota member of the Union shall not be required to become a member as a condi-tion of continued employment.Any such employee, however, who, on thethirtieth (30th) day following the effective date of this agreement is a memberof the Union, or who thereafter joins the Union, must maintain his membershipthereafter for the duration of this agreement.These terms make a change from the "maintenance of membership"provision inthe former agreement to what the parties have termed a "modified union shop" or"modified union security clause."(12)November 11 and 13, 1953, and thereafter on up to time of hearing:Eachof the said 3 employees, Raczkowski, Turner, and Wolfe, at varioustimes on oror after November 11, 1953, paid his respectiveunion duesfor certain months afterSeptember 1953, beginning with the October 1953 dues, all such being paid by each.of the 3, respectively, under duress and protest after receiving a letter from theUnion dated November 5, 1953, definitely indicating that nonpayment of his delin-quent dues under the union-shop provision of the new contract could result in his'discharge and each' being also verbally advised by the Employer that it would beobliged to comply with the Union's demand. See subsequent caption, "The Union's'letters of November 5-payment of dues under duress."-(13)January 5, 1954:PresidentDe Parolis of Local 197 demanded of theEmployer's personnel director,Maikowski, that Raczkowski and Wolfe each bedischarged for nonpayment of his union dues.This is in dispute.See subsequentcaption, "The Union's demands for the discharges."(14) January 6, 1954:President De Parolis admitted his said demand to dischargeemployees Raczkowski and Wolfe on January 5 in the presence of the Board's repre-sentative, Field Examiner Modern, and the Employer's personnel director, Maikowski,and againdemanded that Maikowski discharge the said three employees in Modern'spresence.These events are also in testimonial dispute.See the subsequentcaption,"The Union's demands for the discharges."(15)March 22, 1954:The Union, by President De Parolis' letter,demandedemployee Turner's discharge for nonpayment of dues and on the following day,March 23, Turner paid 4 months' back dues from December 1953 to March 1954,inclusive, under duress.See subsequent caption, "The Union's demands for thedischarges."A. The three resignations from the UnionRaczkowski joined the Union about January 1950 and Turner was a member whenthe October 23, 1950, agreement was executed, while Wolfe had been a membersinceDecember 1949.Therefore each had been a member of the Union for aconsiderable period of time before his respective letter of resignation from member-ship was.written and delivered and was therefore bound to pay union dues underthe 1950 agreement while it was in force, unless he desired to risk his job.Turnerand Wolfe had each sent a letter definitely resigning from the Union to Local 197on September 1, 1953, effective on that date, with a copy to the RespondentEmployer, all of which letters and copies were duly received September 2, 1953, bythe respective addressees, according to stipulations at the hearing.Likewise,Raczkowski on September 14, 1953, sent a letter to Lloyd R. Linton, the Local'sfinancial, secretary-treasurer, unequivocally withdrawing from membership in theUnion as of that date.He also on the same date sent a letter to Henry Maikowski,.the personnel manager of Respondent Employer, advising of his said withdrawalfrom membership in the Union. It was stipulated that each of Raczkowski's twoletters was duly received by the respective addressees on September 15, 1953.As I view the law, it is wholly immaterial to determine whether the Union actuallyaccepted any of the three resignations or not.The authorities hereinafter discussedunder the caption, "Statutory right of resignation prevails over restricted right toresign under union constitution," permit a union member to withdraw from member-ship at any time.Whether or not a provision in the Union's constitutionlimitingsuch right prevents such resignation by a member, as claimed here by the Union,will also be fully discussed under thesaidcaption.But "[N]oacceptance of his 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDresignation or withdrawal is necessary to terminate his membership when he is underno pecuniary obligations to his associates."5 C. J. 1953, Associations, Sec. 67.Also see 7 C. J. S. 57, 58, Associations, Sec. 24.But since there is a conflict ofevidence as to whether the two resignations of Turner and Wolfe were actuallyaccepted as legally binding by the Union, and higher authority may possibly notagree with the Board's ruling inNew Jersey Bell Telephone Company, supra,andthe Trial Examiner's opinion here following that case, that the law does not requiretheUnion's acceptance of the resignation, I have considered and resolved thesetestimonial disagreements as follows:Turner, who worked in the Employer's tool and die department, and Wolfe, whowas employed in its toolroom, together with another employee, one RobertStephenson (who was deceased at the time of the hearing), had a conference withHenry J. Maikowski and R. E. Gamble, respectively the personnel manager andgeneral manager of the Employer, on September 4, 1953, shortly after each of thethree employees had sent letters of resignation from the Union on September 1,1953.Management apparently called this meeting because it was quite naturallyworried and disturbed that company stationery had been used in the letters and itfeared others might also show up. It was advised of just one more such letter tocome.An hour or so later on that moring Maikowski again called in the threeemployees, together with another one, Joseph Stachowiak, "Big Joe," whom I inferto be the fourth employee who also had written a letter of resignation.Maikowski atthismeeting also called in representatives of the Local, Micael De Parolis, its presi-dent, Lloyd Linton, its financial secretary-treasurer, Bertle L. "Swede" Anderson,the shop chairman, and Frank Camp, the vice president.There is passing mentionin the record of Raczkowski having been at this meeting but I do not find that hewas there as he did not so testify and other evidence indicates his name was onlyaccidentallymisstated by examining counsel.Raczkowski worked in a differentdepartment, the boring inspection department, while those 4 employees who wereinterested in resigning as early as prior to September 1, and who were the ones atthese 2 meetings on September 4, 1953, were all employed in the tool and die de-partment or the tool machine room.Also Raczkowski did not write his letter of resig-nation until September 14, although he had considered it for a short time priorthereto and tried vainly to get information from Maikowski which would help himdecide his course of action.At this second conference of September 4 it was testified by Turner, in substance,that after a union "pep talk" by De Parolis, those four employees who had writtenthe letters of resignation agreed to pay the September dues, but all stated definitelythey wanted to get out of the Union; and that Linton, in response to a question fromStephenson, "And we're out?" said, "Yes.no hard feelings."Wolfe testifiedin substance, that the union representatives said there was no objection to the word-ing or dates of the letter, "we'll accept the letters; and Mr. Linton told us we wereout of the union."Maikowski, the, Employer's personnel director, was also presentand he testified that it was De Parolis, the Local's president, and not Linton, who"stated that letters would be accepted as such" proper resignations. I have dis-regarded Maikowski's testimonyin totofor reasons more fully set forth under thelater caption, "The Union's demands for the discharges."Linton was present during the hearing but did not testify.But De Parolis in histestimony positively denied that he or anyone else on behalf of the Union had ac-cepted the resignations of Turner, Wolfe, Stephenson, and Stachowiak at themeetingor at any othertime.He discussed the meeting in considerable detail, testifying thatvarious "gripes" were presented and aired and the Union's position was then stated.De Parolis testified that he told them' he"couldn't see any place under the Taft Hartley law that they could get out oftheUnion" [and when the escape period provided in the 1950 contract wasbrought up I] pointed out to them that that was only for the checkoff. . . . I hadmade my position clear, the union position clear; that in our opinion at that timethey could not get out.They asked me if the dates were all right, if they couldtake the letters back and change the dates. I said as far as I was concerned, thedates in the letters were, the way they were mailed, 0. K., with me, but it was onlyin regards to the checkoff. I stated that I would hold the letters, and if in thefuture I found out under the law they could get out, they would be so notified;but never did the union at any time ever tell them that they could get out.De Parolis further testified that neither Linton nor anyone else for the Union toldthe four employees they could get out of the Union.As to the question of dues hesaid,". . . I believe they were all paid up.There was no question about the dues."Since Turner was on checkoff and Wolfe had paid his dues on September 4 for MARLIN ROCKWELL CORPORATION573September,according to the Local's records,and Wolfe appeared confused betweengetting off the checkoff list and resigning otherwise,the circumstances are confirmatoryof De Parolis' testimony in that regard.In resolving what really took place at this meeting, among the other circumstancesand indicia of credibility,I take into consideration that the officers of the Localwould most probably have insisted on holding the membership in the Union and haverequired resignations to be restricted under the strict provision of the constitutionof their International Union.Itwould be most unusual for a union official to claimotherwise,unless they were desirous of expelling troublemakers and that does notappear to be the case here.Section 17 of such constitution (Union's Exhibit No. 1, p. 10), provides:A member may resign or terminate his membership only if he is in good stand-ing, is not in arrears or delinquent in the payment of any dues or other financialobligations to the International Union or to his Local Union and there are nocharges filed and pending against him. Such resignation or termination shall beeffective only if by written communication, signed by the member, and sent byregisteredMail, return receipt requested, to the Financial Secretary of the LocalUnion within the ten (10) day period prior to the end of the fiscal year of theLocal Union as fixed by this Constitution, whereupon it shall become effectivesixty (60) days after the end of such fiscal year; provided, that if the employerof such member has been authorized either by such member individually or bythe Collective Bargaining Agreement between the employer and the Union tocheck offthe membership dues of such member,then such resignation shall be-come effective upon the effective termination of such authorization,or upon theexpiration of such sixty (60) day period, whichever is later.And article 15 of the International's constitution(Union'sExhibit No. 1, p. 38)provides that the fiscal year begins January 1 and ends on December 31 of the sameyear.It is not conceivable to me that on September 4, 1953,either De Parolis or Lintonwould so voluntarily and readily agree to let the members resign as of September 1,1953,when the Union's constitution specifically provides that the only time anymember could resign that year was from December 22 to 31,inclusive,except underDe Parolis'interpretation of the checkoff clause of the agreement(General Counsel'sExhibit No. 2), which in any event could apply only to Turner.Although Maikowskimight appear to be a disinterested witness as to this matter, after due considerationI have rejected his testimony as already stated,because it was unreliable for reasonsmore fully set out under the succeeding caption, "Union's requests for the three dis-charges."De Parolis gave clear and credible testimony at considerable lengthconcerning this conversation while the testimony of Turner and Wolfe is morefragmentary and not fully corroborative of each other.Under the circumstancesof the hearing, which was running late, I infer nothing adverse to the Union's positionby reason of its failure to call Linton as a witness.While I believe all these witnessesas to this event were endeavoring to recall it to the best of their knowledge, wherethe testimony conflicts,that of De Parolis on this issue conforms more nearly to thepattern of succeeding events wherein the Union has denied the right of the severalemployees concerned here, as well as others,to "escape"from their union member-ship at any time except during the last 10 days of December in any year.I thereforefind that the Local did not accept the legality of the resignations of Turner andWolfe on September 4, 1953,but waived any objection as to their form and receipt.No question has ever been raised since by the Union as to such latter matters, eitheras regards Turner and Wolfe or as to Raczkowski,except as argued in its brief asdiscussed later herein.Itwas stipulated that Raczkowski's letter of resignation to the Union and hisletter to the Employer advising thereof were both dated and sent by registered mailon September 14, 1953,and received by the respective addressees on September 15,1953.Raczkowski never received any letter or other advice from the Union ob-jecting to the resignation letter's form, nor did he hear from the Union at all onthe matter of his resignation until he received a letter dated November 5 from LloydR. Linton,the Local'sfinancial secretary-treasurer,informing him that there wasno escape period in either the maintenance-of-membership provisions of the 1950agreement or the union-shop provisions of the new agreement.The letter and thesimilar ones received by Turner and Wolfe are discussed further under the latercaption, "The Union's letters of November 5-payment of dues under duress." Itherefore also find that there was no objection by the Union as to the form ofRaczkowski's resignation or its receipt, but only as to its legal effect. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDRaczkowski admitted on cross-examination that he ran for vice president of theLocal in 1953, and I infer therefrom that his defeat by Vice-President Camp mayhave been at least one reason why he desired to resign. Similarly the evidence ofDe Parolis indicated Turner was unhappy at being a craft union man in an indus-trial union where he and his fellow craftsman were badly outnumbered, which Turnerin effect had admitted.De Parolis also testified that Wolfe expressed no reason,"he just wanted to get out" of the Union. Turner testified that at the September 4meeting with the Union and management, he "told them I believed in freedom, Iwanted to get out."All of this is immaterial.Any union member who is not indefault of dues can resign without giving, or even having any reason, good, bad,or indifferent.This right is subject, of course, to the resulting effect upon him ofany then existing union-security clause in the agreement between the union ofwhich he has been a member and his employer, which result is quite a different thingfrom the exercise of the right to resign itself.But the Union contends, in substance, without waiving its claim that there couldbe no resignation until the last 10 days of December under its constitution, thatthese members could in no event have resigned except during the period of escape,which lapse between contracts it denied ever did legally occur. It is argued (brief):For example, Wolfe and Turner purported to resign from the Union as ofSeptember 1st....' Obviously, the provisions of the 1950 agreement forbadeany resignations at least until September 15.Accordingly, a resignation pur-porting to be effective as of September 1st could not be given validity withoutdistorting and violating terms of the contract as well as provisions of theAct....It is then urged that Board policy "requires a meticulous and technical observanceof the contract in the current situation."The Act is subject to liberal interpretation. If any technically strict constructionof the Act is at all permissible it is only with respect to the application of theexception in the first proviso of Section 8 (a) (3) of the Act which limits, underone condition only, the individual employee's freedom to refrain from unionactivities.There can be no strict interpretation of that fundamental right itself.Any contract which purports to restrict that right must be carefully consideredand construed in the light of the policies of the entire Act.The Union overlooks theclear distinction hereinbefore referred to between the employee's right to resign andthe resulting consequences to him if he unlawfully breaches his union-membershipcontract.For the unlawful breach he can be discharged at the Union's request, thatis,at any time he is delinquent in his dues under a valid subsisting maintenance-of-membership agreement.By its inaction, when an employee is in default of dues,the Union can waive its rights to request discharge, as the provision for the paymentof union dues in a union-shop agreement or request for discharge for defaultthereof under an agreement are neither self-operative.But if an employee is notrequired to join a union under a modified union-shop agreement such as that here,because he was not a member on the date it became effective and owed no dues,he therefore could not legally be discharged or threatened with discharge by anemployer at the union's behest for a nonexistent delinquency.The Union's contention in substance that any of these said three employees couldnot deliver their resignations to the Union at any time but for them to be legallyeffective they must have been made during the hiatus between the agreements, is,in effect, to argue that they must have sat patiently poised with letters of resignationin hand, waiting to serve them like a watchful feline at a rodent's hole awaiting,theuncertain time of appearance of the anticipated victim.That is a farfetchedtechnical doctrine, which expounds its own futility and folly.The Board has ex-pressly held inNew Jersey Bell Telephone Company, supra,that a resignationfrom a union made on March 26, 1952, was effective on and after April 5, 1952, theexpiration date of the then current contract between the union and the employer,which required the employee to maintain union membership during the term of thecontract.Iwholly reject said contention of the Union and find that each of saidthree employees had effectively resigned from the Union when their respectiveletters of resignation were received by the Union, Turner's and Wolfe's on Sep-tember 2, 1953, and Raczkowski's on September 15, 1953, and that such resignationcontinued in' effect into, during, and after the hiatus between the termination ofthe 1950 agreement and the effective date of the new October 12, 1953 agreement, MARLIN ROCKWELL CORPORATION.575B. The hiatus between the two agreements-the Union's abortiveeffort to "bridge the gap"The prior collective-bargaining agreement effective October 23, 1950 (GeneralCounsel'sExhibit No. 2), byitsown specific terms was to "remain in effect untilSeptember 15, 1953," subject to annual automatic renewal thereafter,unless noticeinwriting by either party to the other should be given between 30 and 60 days"before the termination date."This October 23, 1950, agreement expired byitsown terms at midnight, Sep-tember 14,1953, since the word"until"has a definite lexical meaning in the com-mon understanding of men, as well as in legal interpretations of the word.Webster'sInternational Dictionary, Second Edition, Unabridged, 1947, defines the word "until"as meaning:During the whole time before;up to the time of, implying cessation or reversalat that time;as, to remain until evening or the end of the month .In ordinary use, as wellas incontracts and other legal documents the questionas to whetheruntilis inclusive or exclusive of the date mentioned generally de-pends upon the connection or circumstances in which the word is, used.Theweight of judicial decisions is thatuntilis prima facie exclusive(111 N.Y. 621;120 Mass 94; 66 Kan. 512; 10 Neb. 524; 64 Vt. 566; 44 Fed. 369; 119 Ind. 72; 82Ind. 408).A similar definition appears in Black's Law Dictionary, Fourth Edition (1951), atpage 1708.The multitude of relevant judicial decisions hold the word to be one ofexclusion or inclusion, dependent on the specific circumstances.See Volume 43Words and Phrases (Permanent Edition) 406-408, for cases "excluding last day"and id., 408-410, for cases "including last day."The true rule, as 1 find it from read-ing a number of cases involving contracts where the fixing of terminal dates is ma-terial and meaning of the word "until" is in dispute, is that the word "until" is alwaysinterpreted according to the meaning the evidence discloses the parties to the contractintended to give it, but in the absence of any such evidence, the word is used inits true meaning as one of limitation and restriction, andprima facieexclusive of thedate expressly stated after the word "until."In construing an unsigned collective-bargaining agreement, and decidingthat it ranfor a year and was therefore void under the Ohio Statute of Frauds, it was held inHamilton Foundry & Machine Co. v. International Molders & Foundry Workers'Union of North America, et at.,193 F. 2d 209, 216 (C. A. 6), cert. denied 343 U. S.966, that,The general rule appears to be that the word"until"is usually a term of exclusion,but will be treatea as a word of inclusion if such was the intention of the parties.. In the present case, both the past history of annual agreement between theparties and the current negotiations show the clear intent of the parties to makecollective bargaining agreements of a year's duration,not for a day less than ayear.Very extensive evidence had been adduced in that case to show the intention of theparties in using this word. It had been the custom to continue the yearly contract inaccordance with succeeding annual agreements,and the court so found.In the in-stant situation,however, no such annual renewal practice had been in effect.Theevidence shows quite to the contrary.The 1950 agreement was effective on October23, 1950, and ran "until" September 15, 1953.The new 1953 agreement became ef-fective on October 12, 1953, and runs "until October 12, 1955."Each agreementcontains a clause of automatic renewal for 1 year unless either party gives writtennotice some time in advance,without any provision in either for automatic extensionfrom day to day or for any shorter period than 1 year. I therefore find the 1950agreement by its own express terms did expire at midnight, September 14, 1953.General Counsel, however, has assumed the former agreement as having expired onSeptember 15 rather than on September 14 at midnight,as I have now found.He'says that "a new agreement could not be reached prior to September 15, the expirationday of the current contract,"and that"theUnion received `Raczkowski's letter ofresignation'on September 15, the expiration date of the old contract."The Unionhas tacitly agreed with General Counsel and has similarly assumed"the terminationdate of September15."TheEmployer carefully makes no attempt to specify thedate of expiration except by stating the 1950 agreement was to be"in effect until-September 15, 1953."This is the verbatim language of the agreement itself.I do not believe it is material here, however, to split hairs upon this point.There-was a definite time interval between the two agreements of.either more than a day and 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD15 or 16 hours plus, or of some 15 or 16 hours plus, and no legal fiction can cure thisintervening lapse of time, nor it is contended that it should, it being substantially theUnion's contention that the day-to-day agreement "bridged the gap," or in the leastfavorable view, that the approval thereof by the membership sometime after 3:30p. in. on September 16 retroactively did so. The rule of law as to the nonapplicabilityof the legal fiction that the law disregards the fraction of a day is the following:Where the precise hour when an act is done becomes material in ascertaining anddetermining the relative rights of persons, the legal fiction that the law will nottake cognizance of fractions of a day will not prevail as against the truth.Whenrights attach from the doing of acts or the failure to do acts, the event must beregarded and the time of the event is the controlling fact.First National Bankv. Burkhardt(1879), 100 U. S. 686, 689.Connecticut follows this rule.SeeBrainard v. Bucknell(1835), 11 Conn. 16.There was no continuous sequence in time by the second agreement after the ex-piration of the first.That the Union itself had fully recognized that the old contracthad ended is evidenced by the testimony of the Local's president, De' Parolis, inreferring to the date of the membership meeting:Itwas a couple of days after the expiration of the old contract, one day or thesameday, I don't know which.The negotiations for a new agreement were also an absolute and practical resolutionby the Union that its old agreement would expire by its own terms. The 1950 agree-ment's automatic renewal clause for an additional year was not effectual to "bridgethe gap" since the Union had given the notice in writing of a desire to modify it and ithad begun bargaining with the Company upon a new and different agreement some-time in July 1953. International Representative Merlin D. Bishop testified for theUnion that the Company was notified 60 days prior to September 15 of the Union'sdesire to modify the existing agreement.He had utilized a union form letter usedin such cases.There seems to be no substantial disagreement among the partiestherefore that the 1950 agreement actually in fact did terminate.The practical effectof the day-to-day extension memorandum executed by representatives of the Unionand of the Employer on September 11, 1953, is certainly a strong and practical ad-mission thereof.The situation is comparable to that inPaterson Parchment Paper Co.v. International Brotherhood, etc.,191 F. 2d 252 (C. A. 3), cert. denied 342 U. S. 933,where negotiating on a new contract was held to terminate the old one and was anabandonment of its automatic renewal clause.Bishop, who was specially -assigned by the International Union to Local 197 for itsservice, had drafted the original copy of the day-to-day extension agreement and wasone of the Union's representatives who signed the final draft.While he testifiedwithout objection by the other parties to the proceeding that it was the common lawand practice in the Union that the union negotiating committee, including the Inter-national representative, had power to execute an extension of an agreement (withwhich incompetent legal conclusion I do not agree, as discussed later herein), it isimportant to note that Bishop took the precaution of reading the day-to-day extensionof September 11 to the union membership meeting on September 16 at 3:30 in theafternoon to obtain their general purported ratification and approval of said extensionin connection with other matters presented to them at the meeting.Bishop further testified that the said day-to-day extension agreement was signedby all the negotiators for the Union and also by those of the Employer at the HotelBurritt in New Britain, Connecticut, on Friday, September 11, 1953, at 3 p. in. Butthere is no evidence that the membership at large were ever advised of such purportedextension that day, or over the following weekend, or even during the next weekuntil the membership meeting of Wednesday afternoon, September 16. That Wednes-day morning leaflets were distributed at the plant gate to the effect that therewould be a meeting, but there is no evidence of its having stated as to what objectsthe meeting was to be held for or any other information.No copy of the leafletwas produced by the Union which prepared it, hence I infer it did not so statein accord with the long-recognized legal presumption that the withholding of betterevidence than that produced is that it might not operate in favor of the party with-holding it.Taylor v.Riggs (1821), 26 U.S. 591.Although Raczkowski, Turner, and Wolfe each testified in substance that he hadno knowledge of the membership meeting or its purposes, I infer since each went-to his home from the plant at the hour of 3:30 p. in. when other employees went to,themeeting, that each knew some sort of a union meeting was being held. I,cannot and do not infer, however, in the entire absence of evidence on the subject,that they'knew of any particular items of business which were to be transacted' MARLIN ROCKWELL CORPORATION577at the meeting.The leaflet did not so advise, so far as the evidence discloses, andeven had he read it, not 1 of the 3 would have been any the wiser. Since eachof the three then considered himself out of the Union due to his prior resignation, hewould in any event have had no reason to go to the meeting.And thereis noevidencethat any of the three made any inquiry or received any information as to thespecific purposes for which the meeting was to be held. It would therefore be basedon pure conjecture to find that any 1 of the 3 knew of the September 11 day-to-dayextension agreement, which had not been communicated to the membership atlargeby the negotiating committee. It rather is to be inferred and found tothe contrary, since the plant's bulletin boards were never used during negotiationsby common agreement between the Union and the Employer andit isundisputedthat no copy of this day-to-day agreement was ever posted and a copy of the leafletwas never produced-or offered in evidence by the Union which prepared it. Itherefore find that none of the three knew anything about the September 11 day-to-day extension or had any reason to be put on notice about it.If the committee negotiating the new agreement had the so-called "common law"authority to extend the existing agreement from day to day there seems to havebeen but little point in presenting it to the membership for a merely formal ratifica-tion.The Union, I infer, knew that it could have included in the 1950 agreement aclause legally extending its terminal date indefinitely.Boeing Airplane Co. v. Aero-nautical etc.Lodge(D. C. Wash., 1950), 91 F. Supp. 596, 602-603. But it madeno such agreement and if it found itself in a "jam" for lack of time, it had apparentlymade no prior attempt to avoid it by such a clause in its agreement.But I findBishop, although long holding an importantunionposition, endeavoring to curesuch oversight now poses an unfounded and incompetent proposition of union lawin his opinion testimony about the so-called "common law and practice" in theUnion, that the union negotiating committee could do anything but commit theUnion to a new contract or a strike "without coming back to the membership,"and "had authority and has acted on an extension of the agreement without goingback to the membership for approval."His testimony was a clever effort to "bridgethe gap" by his conclusions where no contract bridge existed, and I infer there-from and from his long experience in union negotiations he felt it necessary to doso.The Board, however, is not bound by the Union's interpretation of its ownrules but looks to the Union's constitution and laws itself in interpreting the same.Radio Officers' Union, et al.,93 NLRB 1523, 1526, affd. 196 F. 2d 960 (C. A. 2), affd.347 U. S. 17. In view of certain provisions of the Union's constitution, I find thispure conclusion, although purportedly stated as a fact is not binding on the GeneralCounsel.As already stated the local has no constitution of its own and was wholly gov-erned by the constitution of the International, both as to the latter's authority andits own.This union constitution was received in evidence over the General Coun-sel's objection as Union's Exhibit No. 1.Attorney Lundborg for the Employer, atthat time pertinently remarked, in part, on the record, "It may be interesting read-ing.... .And I find it so. The pertinent provisions of the document are:Article 3. Constitution.This Constitution . . . shall be the supreme lawof the International Union.Article 6.Membership.Section 2.All applicants for membership in anyLocal Union of the International Union shall fill out an official applicationprovided by the International Union . . . and sign a promise to abide by alllaws, rules and regulations and the Constitution of the International Union . . .Article 19. Contracts and Negotiations.Section 3.No Local Union Officer,InternationalOfficer or International Representative shall have authority tonegotiate the terms of a contract or any supplement thereof with any employerwithout first obtaining the approval of the Local Union.After negotiationshave been concluded with the employer, the proposed contract or supplementshall be submitted to the vote of the Local Union Membership . . . at a meetingcalled especially for that purpose; should the proposed contract or supplement beapproved by a majority vote of the Local Union or unit members present at themeeting, it shall be referred to the Regional Director for his recommendationto the International Executive Board for its approval or rejection. In casethe regional Board recommends approval, the contract becomes operativeuntilthe final action is taken by the International Executive Board.Article 36. Local Union Officers.Section 7.The Executive Board shallbe empowered to represent the Local Union between meetings of the LocalUnion when urgent business requires prompt and decisive action.In no case,however, shall the Executive Board transact any business that may affect the vitalinterests of the Local Union until the approval of the membership is secured . . . 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder fundamentallegal principlesthere can be no "common law and practice"which contravenes the constitution of a sovereign government.And similarly in ademocratically organized unincorporated association, its specific and supreme consti-tutional provisions override any contravening custom, here an improper and illegalso-called "common law' and practice."The officers of a local union and thedejureor specially appointed committees thereof cannot legally perform acts whichare specifically forbidden by the constitution of their supreme body.Nor can anInternational officer or representative do so.The foregoing provisions of the International Union's constitution bind all of itsLocal'smembers and are the supreme law of the Union. Reasonably and fairlyconstrued they provide clearly that in order to negotiate any contract there must beprior authority from the membership of the Local Union affected.This is true ofany supplement to an existing contract.While the day-to-day informal writtenagreement was not labelled as a "supplement," it could not have any other character.It contained no terms of its own, was meaningless by itself and only extended on aday-to-day basis the existing "Labor Agreement" of October 23, 1950, between Local197 and the Employer.That it was drafted in haste and with considerable doubtand confusion is attested by the fact that it was signed for Local 197, along withthe Local's president and other negotiators for the Local, by at least one stranger toitsorganization, one "Vaughn Rudy, Pres.," whom I infer to be president of ' theother Local 338 at Falconer, New York, since Local 197 could legally have only onepresident,De Parolis.While interested in the new agreement under negotiation,this other president surely had no authority to act in this matter for Local 197 andwhy he had to negotiate fof this extension of time for Local 197 is not explainedby any witness.Webster's International Dictionary, Second Edition, Unabridged, 1947, defines theword "supplement" as "specif., a part added to, or issued as a continuation of a bookor paper, to make good its deficiencies, correct its errors, or provide special featuresnot ordinarily included." I find nothing in special dictionaries of labor terms thatdistinguishes between an extension or renewal and a supplement, or gives a differentand special meaning to the temporary expedients of day-to-day extensions from thatresulting in ordinary contracts.An extension or renewal of a contract is by its verynature but a special or limited form of a supplement.There was also definitely no prior approval of the day-to-day extension agreementof September 11 by Local 197 as required by said article 19, section 3.Nor wasthere any meeting of the membership of Local 197 "especially called" for that purposeto ratify and approve the proposed supplement or extension as required by thatsection.The evidence does not show the leaflet so advised.The Union has singu-larlymost loosely violated the plain provisions of its own constitution, while nowinsisting that the resigned members had not complied with technical niceties as tothe timing of their resignations.The Union utterly failed to "bridge the gap."But we are concerned here only with the effect of such unauthorized and illegalacts as they apply to the Charging Parties. If Raczkowski, Turner, and Wolfe eachhad resigned effectively, as I have already found prior to September 16, he could notbe bound by any unconstitutional local membership approval on September 16, towhich Local he no longer belonged.Nor even had he continued as a member,would he have been bound by an unconstitutional ratification of something heknew nothing of, unless he had ratified the illegal act by voting for it or had otherwisebecome es opped to object to it.The law as to calling specialmeetingsis stated by 4 Am. Jur., Cum. Supp. 1953,p. 31, as follows:Members of a voluntary association must always be given notice of a specialmeeting even though the constitution and bylaws are silent on the matter. Inthe absence of a formal rule prescribing the requirements of a notice of specialmeetings, such notice must be reasonable and must be given in a reasonablemanner. . . . Notice of a meeting of a voluntary association must include thetime, place, and object of the meeting. In designating the object of a voluntaryassociationmeeting, the notice must specifically set forth the business to betransacted at such meeting.I find that the day-to-day extension of September 11, was illegal and void as toeach of the 3 resigned employees, and likewise that the purported membership rati-fication was illegal and void as to each of the 3 and had no effect upon his alreadyterminated membership. I find there was certainly a gap between the 2 agreements,an unfilled void, at least from midnight September 14 until sometime after 3.30p.m , September 16, 1953, a period of over 11/z days, although the failure of itsmembership to ratify the day-to-day extension of September 11 appropriately under MARLIN ROCKWELL CORPORATION579the Union's constitution as to these 3 Charging Parties most evidently left as to thema much longer interval,that is until October 12, some 27 days after the old agreementhad expired before the new one became effective.C. The Union's lettersof November5-payment of dues under duressFollowing the events relating to the resignations of Raczkowski,Turner, and Wolfein early September 1953 and the respective payments of their dues for that month,none of them heard anything from the Union untilNovember5, 1953, when eachreceived fromLloydR. Linton, the Local'sfinancial secretary-treasurer,letters of',substantially identical tenor(except that in Turner's letter his attention was, insubstance,invited to-the fact that his letter of resignation had not mentioned hishaving removed his name from the checkoff,but that Linton had officially instructedthe Employerto remove his name from the checkoff list and that Turner could renewhis checkoff by signing a new checkoff card rather than to pay dues in person).Each letter addressed the resigned member as"Dear Brother." and the materialsubstantially identical paragraphs in each letter stated,as in the letter to Wolfe,General Counsel's Exhibit No. 6:This is to inform you that under the Maintenance of Membership provisionsof,the old contract,and the Union Shop provisions of the new contract, thereis no escape period inwhichto drop out of the Union.Therefor [sic], the Inteinational Union and theLocal Unionhave instructed'me, as Secretary-Treasurer of the Local Union, to ask you to pay your dues upto date not later than November 13, 1953.These letters, while guised by brotherly salutation, were definite notices to eachof the three employees that the International Union had been informed by and hadtaken the view of the Local, and gave the employee no alternative but to pay duesor lose his job because there was "no escape period in which to drop out of theUnion."They were in fact ultimatums to pay dues or be discharged. From otherevidence in the record as to correspondence between the Local and the Interna-tional, and its general counsel, as well as that Raczkowski had personally writtenWalter Reuther, the International's president about his own case, it is clear that thematter had become one of grave doubt and serious concern to the Union. TheLocal's president, De Parolis, quite frankly admitted on the stand that during thesubsequent discussions he had with management about the said resignations onone or two occasions I did remark, in my opinion, I thought it wouldhave been better if "we negotiated a complete union shop contract, to Mr.Maikowski.The said letters of November 5, 1953, were certainly so phrased that they couldnot be misunderstood by anyone familiar with the background.The next following paragraph of the letters after those above quoted plainly toldeach of the three employees he should pay his dues up to date (that is for Octoberand November), by November 13, 1953. It stated in substance. that there was noalternative to this, except to "sign a checkoff card" (which was merely a paymentof such dues by another method). That the meaning of this language is that suchemployee must pay up or lose his job is too patent for argument, and I do notunderstand the Union contradicts such effect of the letters it so wrote.And neither the said employees nor the Employer read any other meaning intothem.Raczkowski on November 11, and Wolfe and Turner on November 13, uponinquiring of Maikowski as to the employer's position, in the light of the letter hehad received from the Union, was told in substance that if the Union requested it,such employee would be discharged if he did not pay his union dues. Further-more,, Turner testified that he was called into a meeting on November 16 byMaikowski. De Parolis, and Linton, where he was told by De Parolis that boththe head office of the International Union and the Board's Boston Office had toldBishop there was "no escape "This was not denied by De Paroles.Turner wasalso asked to join the checkoff again, but refused to.-Each of the said three employees was only in default for October and Novemberat the time the Union's letter of November 5 was sent and received.Each, how-ever, then paid his respective delinquent dues shortly thereafter under protest inone form or another and so continued paying them to about the time of the hear-ing because' of said letter of the Union and Maikowski's said statement. I there-fore'find that all of such dues after those for September 1953, were paid involun-tarily by such employees respectively at the rate of $2.50 per month under theduress of threatened loss of employment.387644-56-vol. 114-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record of the Union's financialsecretary shows that Raczkowskipaid his duesas follows:November 11, 1953, for October and November 1953January 16, 1954, for December 1953February 19, 1954, for January 1954March'25, 1954, for February 1954April 27, 1954, for March 1954The increasing reluctance and delay shown by the pattern of his payments stronglyverifyRaczkowski's strong position of protest.At the time he testified at thehearing,May 17, 1954, he had not yet paid for April or May.Between November 9 and 13 Wolfe testified that Marenna, the union steward,Cierski, a member of the union bargaining committtee, and Falconari, a trustee, hadeach told him, "Pay up or get fired," the last two having done so on several occasions,and that Cierski also told him to "get out."Turner's record is also quite indicative of his nondesire to pay, and shows hisdues payments were made as follows:November 16, 1953, for October and November 1953March 22, 1953, for December 1953 and January, February and March 1954He later paid April dues but the date thereof does not appear in the record.Atthe time of the hearing he had made no further payments. Since he paid only$10 rather than $22.50 demanded of him on March 22 by the Union and the $10covered the $7.50 back dues for December, January, and February plus Marchdues not included in the demand, and this $10 was accepted, I infer and find thatthe $15 balance was for a fine which the Union forgave when he paid uphis dues,although on the Union's motion, I struck out Turner's ownconclusion to thateffect.D. The Union's demands for the dischargesDespite some specious argument in the Union's brief indicating to the contrary,there can be no factual doubt as to the Union's having requested the discharge ofemployee Turner in March 1954.The Local's president, De Parolis, frankly con-curred in the evidence presented by General Counsel to the effect that Turner'sdischarge was definitely requested by the Union on March 24.De Parolis wrotea note definitely so requesting, which was delivered to the Employer and then for-mally typed up but never signed by De Parolis.He testified:I never requested the Company to discharge Raczkowski or Wolfe. In astatement, I did ask them in March to discharge Mr. Turner. . . . I wroteout a statement on a note which he (Maikowski, personnel director for theCompany)in turngave back to me, and I asked the girl to type it up.Q. And that was the request that Turner be discharged for failure to payhis dues?A. That's right.It is immaterial to this finding that the Union gave careful consideration to Turner'slong record of employment and that after he had paid up the back dues under pro-test, he was recommended by the Union for continued employment by the Employer.The request to discharge wasa fait accompli.As to the alleged demands of January 5 and 6 for the respective discharges ofRaczkowski and Wolfe, there is a definite conflict in the evidence.General Counsel'sattorney, endeavoring vainly for a long time to solve the riddle of these disputedissues by "plowing with another's heifer," as it were, over and over again, wasliberally permitted by the Trial Examiner over vigorous union objections to refreshthe memory of the witness Maikowski, the Respondent Employer's personnel director,concerning the events of January 5, 1954, in Maikowski's office, when and whereGeneral Counsel contends that De Parolis definitely demanded the discharge of thetwo said employees for failure to pay their dues.Maikowski, after first stating thatDe Parolis had requested Wolfe's discharge in early November, later repeatedly in-sisted, in substance, however, that he could not recall any such positive request onJanuary 5 by De Parolis to discharge either Wolfe or Raczkowski, but that DeParolisdid state he "would ask the Company to terminate these people if they did not paytheir dues."All of this testimony was in the same vein, both on direct examination byGeneral Counsel and on cross-examination by the Union's attorney.He even re-pudiated his direct testimony that Wolfe's discharge had been requested in early MARLIN ROCKWELL CORPORATION581November.On recross-examination by the attorney for his Employer, however, heyielded a somewhat different answer to extremely leading, but proper, questions:Q. And Mr. De Parolis had advised you they were delinquent in dues, hadhe not?A. Yes.Q. And he told you, did he not, that he was demanding their discharge if theydid not pay their dues?And after objection by the Union was overruled,The WITNESS: Yes.Right afterward on recross-examination by the Union's counsel the following testi-mony appears:Q. Did Mr. De Parolis at any time ever request to you that bya certain datein the calendar year the Company discharge Wolfe or Raczkowski?A. Not that I can recall.The Trial Examiner rejects Maikowski's testimony intoto.The witness' motivesare not clear, but the Trial Examiner infers from the evasive answers given on hisdirectexamination, that since Maikowski dealt almost.daily with the Local's presi-dent, De Parolis, on grievance matters, he did not desire to antagonize him, Maikowskihaving been present on January 6 when the evidence shows the sudden anger ofDe Parolis against the Board's field examiner, Modern, occurred.And Maikowski'sshifting vacillation as I saw and heard him squirming in embarrassment on the stand,with a little occasional show of bravado when pressed, leaves his testimony too vagueand uncertain to warrant my attaching any credibility to it. It merely evidencedhis general inability to make positive decisions by himself, otherwise evidenced byRaczkowski's uncontracted testimony that after repeated requests by him of Maikow-ski for information as to the dates of the escape period, he could never get an answerand was always put off. The witness was a very pleasant and friendly young man, butevidently overburdened with a new position of great responsibility which worried himand he was laboring under some general confusion between facts and conclusions.But after claiming he had no definite recollection as General Counsel's witness, hewas willing to answer agreeably to any friendly leading question asked by his Em-ployer's attorney or by the Union's counsel.The demeanor of the witness conveyedthe definite impression to the Trial Examiner that he was caught in the middle ofan important and difficult problem far too deep for his experience, which troubledhim greatly and that he was seeking the easiest way out, the earlier, the better.Hewas such an embarrassed witness that he deserved sympathy, but he impressed methat he was a person so lacking in firmness and certainty in this situation that I wouldnot desire important affairs of my own to be determined upon such testimony, andtherefore I will not decide the affairs of others thereon.His testimonyin this case isto my mind of such doubtful character that I consequently disregard and reject iton all disputed matters in this proceeding, irrespective of which side it favors, andcertain parts of it do favor the General Counsel and other parts favor the Union.In view of his evident surprise and his obvious apprehension either that this specifictestimony of Maikowski's as to the alleged demand for discharge by De Paroles onJanuary 5 was without benefit to General Counsel, or that if credited favorably tothe Union by the Trial Examiner, it would be destructive of the General Counsel'scase upon this issue, the attorney for General Counsel, in strict accordance with theBoard's rules, promptly by long-distance communications obtained the permission ofthe General Counsel in Washington to present the testimony of Ernest Modern, a fieldexaminerin the Regional Office of the First RegioninBoston,Massachusetts.Modern had theretofore investigated the case.As aptly pointed out in the Union'sbrief, by General Counsel's Administrative Ruling in Case 868, December 15, 1953,33 LRRM 1137-1138, if no request by the Union for a discharge had ever been made,no complaint should have issued.Certainly under the language of the Act itself itwas vital to the successful prosecution of such. alleged violations in the cases at barthat definite evidence sustaining the claim that the Union requested the dischargeshad to be adduced. It was the very gist of the alleged violation.Field Examiner Modern duly appeared the following day as a witness and testified.I infer and find that during his investigation of the case on December 30, 1953, inconferencewith Maikowski and Lundborg, the company attorney, Modern did notlearn anything of competent value as evidence herein.And I therefore do not considerany of his preliminary background testimonyconcerninghearsaystatements as towhat Maikowski told him to be competent evidence, and make no findings whatso-ever based thereon. 582DECISIONS OF. NATIONAL "LABOR RELATIONS BOARDBut Modern testified that on his later visit on January 6, 1954, to Maikowski'soffice to obtain a copy.of the interim agreement of September 11, 1953,as well asto see the Local's officials about certain other phases of the case, he learned that ademand for discharge had been made on the previous-day, January 5, 1954.Afterfirst obtaining a copy of the interim agreement from Maikowski he then requestedthe presence of the Local's committee.De Parolis, and three other members of theLocal, Cierski, Falconari, and Marenna, were then called in, by Maikowski.Otherevidence shows Marenna was the Local's steward, Cierski, a member of the Local'snegotiating committee and Falconari,a trustee of the Local.All the persons namedmet in a nearby conference room, De Parolis coming later than the others.He latersent for Linton to bring some records.After outlining the preliminary discussionshad with the union representatives, Modern then further credibly testified:I asked Mr. De Parolis, "I understand that you have yesterday made a formalrequest for the discharge of the two"-meaning Mr. Raczkowski and Wolfe at thattime-and he said, "Yes, that is so."And then he turned to Mr. Maikowski,who was sitting next to me at the table-Mr. De Parolis was sitting across thetable-and in somewhat formal language he said, "And I'm instructed to requestthat they be fired."This last sentence concerns events of January 6. I find this to be a then presentiequest for the discharge of said three employees.Modern then related other matters, irrelevant to this particular issue, which trans-pired at the meeting.He was extremely fair and reserved in his testimony, nevervolunteering and carefully correcting any misstatement he had made, and franklystating that he did not recall certain dates, names, and conversations. It was Modern'straining and his sworn duty and business to fairly and impartially make and reportinvestigations.He had no duty to prosecute cases.He had been employed by theBoard for 10 years. The propriety of the instant complaints was appropriately sub-mitted by the Regional Director through channels to the General Counsel's office inWashington early in January and evidently not decided there until shortly beforeApril 22, when the present complaints were filed.Modern was not the prosecution'sproponent,as far as the evidence indicates,nor was he a volunteer witness at thehearing.He came to the hearing only under special orders from the General CounselinWashington and then testified with admirable restraint only as to matters inquiredabout,meticulously separating the things he could remember from those he couldnot.While his testimony must be judged like that of any other witness, and I havenot credited him just because of his official position with this Board, I have carefullyconsidered and weighed his testimony, both by itself and in comparison to the directlycontradictory evidence of De Parolis, and find that Modern had a better recollectionof the events and conversations of the meeting than did De Parolis.While De Parolis agreed substantially with Modern as to several events of themeeting of January 6, he sharply disagreed, however, as to the alleged statementsattributed to him by Modern:Q. Now, there was some testimony from Mr. Modern earlier in the day thatyou were supposed to have requested the discharge of these two people.Did youever make such a request?A. No, sir, I never made that request.Q. In front of Modern or in front of anyone else?A. I never made that request in front of anyone. I always phrased it that ifthey got behind sixty days, then I would ask the Company to fife them.Asked as to recalling his alleged conversation on January 5 with Personnel DirectorMaikowski,on cross-examination he said:No, I don't recall. I go in and out of that office probably ten or fifteen timesa week, and I can't tell you what days I go in and what I talk about on thosecertain days..He further on cross-examination positively denied telling Modern that he hadinstructions to discharge Wolfe and Raczkowski.He also denied having told Modernhe had asked Maikowski for their discharge, then stated what he did actually say:I toldMr.Modern that if the time came they were beyond sixty days, [de-linquency in dues] I would request the Company to lay them off, and Mr. Modemasked me what I would do if the Company didn't do it, on the way home. I toldMr. Modern I'd take *charges against the Company....De Parolis testified that the Local does not have any bylaws of its own but isgoverned by the International Union's constitution.That document provides with MARLIN ROCKWELL CORPORATION583reference to nonpayment of the monthly dues by members of a local that they shallbe automatically suspended when in arrears"which in no case shall be more thantwo (2) calendar months." (Union's Exhibit No. 1, p. 5, article 16, section 5.)There is no prohibition against a Local's suspension of members for dues arrearageat any time within the 2 months'period, nor is there any provision either of the con-stitution or of the collective-bargaining agreement prescribing any stay period for amember in default of dues, during which time the Union cannot request a defaultingmember's discharge. It is true that De Parolis insisted the Local had a rule that itwould let dues run for 60 days, but this rule was not a fixed written rule. It was onlyone "of thumb" at the best, because in the official letters of the Local's financial.secretary-treasurer dated November 5, the three employees charging herein, Turnerhaving gone off checkoff, were requested to pay up by November 13, when they werepaid up through September,so they were only 36 days in arrears on November 5 andwould only be 44 days in arrears by November 13. And his testimony that severalother employees did not have to pay until they were 75 days in arrears impresses meto believe that the Local had no fixed rule at all, since it paid no, attention to thelimitation of the International constitution in such regards.Even Turner was givenfar more leeway and consideration than Raczkowski and Wolfe. When a member paidhis dues apparently depended on who he was and where he stood in the graces of theLocal's officers.Of course the Local Union itself could exonerate, that is, whollyforgive and relieve a member's dues under the constitution,articleX1II, section 5',but that has no application to the foregoing'situations.(In reaching this finding I havecompletely disregarded any testimony by Maikowski that De Parolis told him thateach of these 3 men's employment should be terminated if they were 30 days inarrears, which was inconsistent with other testimony of Maikowski: )'De Parolis, 'like all the three other employees of the Respondent Company whotestified in this case,Raczkowski,Turner,and Wolfe,the' Charging Parties seekingrelief from union membership,impressed me with strength of character,intelligence,sincerity,frankness,and honesty.His basic reason,in substance,for his denial as tothe alleged request for discharges,was that there was a waiting period of 2 monthsbefore a member in default became liable to suspension.Thishad some measureof logic in it until tested by the foregoing irregularities of the Local'sdues col-lectors without any written Local constitution or bylaws to govern them and theirdisregard of the International's constitution.But De Parolis' recollection of themeeting of January.6, 1954, unlike that of Modern,who had no reason to beangry (and it not being disclosed by the evidence that he had been impassioned orexcited at that time),was in my opinion,somewhat beclouded because of his angerat that time because of being affronted by what he believed to be the improperintrusion of Modern upon the Union'smembers at the plant without his, De Parolis',permission,as president of the Local.He testified on redirect examination that theother union men were already in the room with Modern when he came in.De Parolis later on sent for Linton.De Parolis freely and voluntarily testified then,that:Mr. Modern didn't ask me for any meeting.I came in there,and noticedthree people from the machine room,and I asked him-well, if you want toknow what I asked him, I said, "What the hell are you doing here with threeof my people from the machine room without my authorization";and he toldme that he was impartial,individual,fishing for information;that'he'd bedoing the same thing for the Union if the Union had wrote to the NLRB,and I stated I couldn'tunderstand how he could be fishing for information whenhe could deliberately pick out three individuals from one department and havethem there-without my knowledge, and I was told to cool off a little bit... .Q. (Cross-examination.)You cooled off, did you?A. No, I dont think I did.In comparing the testimony of.Modern and De Parolis, I am forcefully remindedof their startlingly different characteristics,and inorder that this otherwise "lostevidence" or "the evidence words 'do not preserve," as Judge Learned Hand hasrecently so succinctly labeled it(N: L. R B. v. James Thompson & Co.,208 F 2d743, 746 (C. A. 2)), may not be overlooked in the review of these credibilityfindings, I noted that Modern was a rather small man of middle age,careful,cautious, and entirely unperturbed, for 10 years a trained investigator and fieldexaminer with the Board.On the other hand De Parolis was a large, strong,and somewhat younger than, and one of very positive and vigorously emphaticpersonal views.He, himself, frankly brought'out' the circumstances of his' ownangerand vexation at the meeting with Modern-on January 6, and it's quick rise.And on cross-examination he admitted its slow'decline.Modern was gentlemanly, 584DECISIONSOF NATIONALLABOR RELATIONS BOARDfair,and reasonable in his conduct at that meeting.I am reminded of Lowell'&words in The Biglow Papers, "The one that first gits mad's most oilers wrong."And after nearly 40 years of substantial activity in the legal profession,dealingwith thousands of witnesses,in court and out,I have observed that in various typesof controversies,the person who has been able to maintain his solid equilibrium almostalways has a far better and more accurate recollection of the matter in controversythan the one who raises the tempest.A fit of anger is' like strong liquor-it unbridlesthe tongue and then obliterates the memory of what has been spoken.Itherefore conclude thatModern'sversion of the disputed conversation ofJanuary 6, 1954,is the credible and correct one and find that De Parolis, as presidentof the Local and on its behalf and that of the International Union,on both January5 and 6,1953, demanded of the Company that Raczkowski and Wolfe be eachdischarged for failure to pay his dues.E.Modern's testimony competentThe Union duly objectedand preserved its objections to Modern's testimonyas to the statementof DeParolis on January 6 having admitted requesting thetwo discharges on January 5 as hearsay.Itsbriefstill so contends but cites noauthority.But De Parolis was presidentof Local 197at all times material to thiscase.Article38, section1, of theInternationalUnion's constitution(Union ExhibitNo. 1, p.80), insofar as material,provides:Dutiesof Local UnionOfficersPresidentIt shall bethe duty ofthe President to . . . enforce the provisions ofthe Constitution .. .Since his executive duties were so broad and sweeping it could scarcely be contended(and apparently is not so contended) that De Parolis had no authority to enforcethe provisionsof theconstitution relating tothe paymentof dues from the Local'smembers and all matters relevant thereto.And certainly he was the proper officialto deal with the Employer with relation to obtaining discharges of delinquent mem-bers.His admission to Modern on January6 was not thatof an agent with limitedand terminatedauthority but that ofan officerof the Unionstill fully clothed withcontinuingauthority.Suchstatementwas made byhim while still its president thevery next day afterthe occurrence,at an investigation conductedby the Board,an Agency of the Government, fully empowered by law to makesuch investigationand inquiry.Itwas a vicarious admission bindingtheUnionconcerning a matterDe Parolishad authority over, both whenhe made the alleged statement of January5 andwhen he admittedit toModernon January6.Itwas not a mere hearsaynarrative transaction of past events by an unauthorized person.He gave a specificanswer to competent and early inquiry in a proper investigation.Itwas thereforeadmissible in evidence under the long-established principle enunciated inFirstNational Bankv. Stewart,et al., Administrators,(1885), 114 U. S. 224, 228-229,where it was contended in a suit against thebank to recoverthe value of certaincertificatesof stock owned by the administrators' decedent McMillan inhis lifetime:Thata conversationwhich tookplace two monthsafter thepayment ofthe note, between McClure[the Bank'scashier]and Hyde [theholder ofthe collateral securityfor thenote],in reference to the purchaseby the latterof the twenty shares of stock waswronglyreceived in evidence..Itwas offered toshow by thedeclarations of its cashier that the bankdid not when the declarations were made claim any general or specialpropertyin the stock,but in effect admitted it to be thepropertyof the estate of McMillan.The declarations made by an officer or agent of a corporation,in response totimely inquiries,properlyaddressed to him,and relating to matters under hischarge,in respect to which he is authorized in the usual course of business togive information,may begiven in evidence against the corporation.See alsoPan-American PetroleumCo. v. UnitedStates,9 F. 2d 761, 769 (C. A. 9),affd. 273 U. S. 456,one of the celebrated cases involving Doheny,Secretary of theInterior Fall,and Secretaryof the Navy Denby.There the declarations of Doheny,as presidentof the company,were held to bindthe Company:There canbe no questionbut that thedeclarations of an officer or agent of acorporation,even though they consist of a narrative of pastfacts,may, underappropriatecircumstances,be admittedin evidence against the corporation, nordoes the admissibility of such declarations necessarily depend upon the length MARLIN ROCKWELL CORPORATION585of time that has elapsed between the occurrences and thedeclarations, 10R. C. L. 98. . . . The declarations were also against the interest of the declarant,and no other means of obtaining the evidence were available to the plaintiff.The circuit court then quoted approvingly fromRosenburger v. H. E. Wilcox & Co.,(1920), 145 Minn. 408, 177 N W 625, 626, as follows:The fact that this transaction occurred some time after the contract of sale ofthe stock, and that the statement was an admission as to facts existing when thecontractwas made, is not decisive.An agent of a corporation, if actingwithin the scope of his authority, may make an admission in behalf of the cor-poration as to a past transaction just as a natural person or his authorizedagent may do so.The Act, Section 10 (b), requires unfair labor practices proceedings "so far aspracticable," to be conducted "in accordance with the rules of evidence applicableto the United States District Courts," thereby recognizing that liberality of applicationof the rules of evidence is sometimes necessarily required in these particular ad-ministrative hearings.And Senator Taft specifically stated that the above-quotedphrase, "so far as practicable," "gives to the Trial Examiner considerable discretionas to how closely he will apply the rules of evidence." (93 Cong. Rec. 7002 June 12,1947, Legislative History of the Labor-Management Relations Act, 1947, Vol. 2, p.1625.)The modern rule of vicarious admissions is that:As against a party, a statement [is admissible] which would be admissable if madeby the declarant at a hearing if . . . the statement concerned a matter withinthe scope of an agency or employment of the declarant for the party and wasmade before the termination of such relationship.Rule 63 (9), p. 202, UniformRules of Evidence, drafted by the National Conference of Commissioners onUniform State Laws, approved in August 1943 at Boston by the Conference andalso by the American Bar Association.See also Rule 508, p. 249,et seq.,American Law Institute's Model Code of Evidence,1942.And statements of a party are themselves independent and substantive evidenceagainsta party.U. C. T. v. Green, 43F. 2d 499, 501 (C. A. 9), quoting Jones onEvidence, Secs. 2412, 2414.And see Richardson on Evidence (7th Ed.), p. 299,which says:The weight of authority now holds thatadmissionsare received as probativeevidence of facts in issue sufficient to establish a cause of action or defense.The Union here at bar in 1953 had 1,184,507 members, a number far greater thanthe population of any one of 14 of the 48 sovereign States of our National Governmentor of the District of Columbia. It had 1,150 locals. (Figures as to membership andlocals from Directory of Labor Unions in the United States, 1953, Bulletin 1127,U. S. Department of Labor,Bureauof Labor Statistics, which are hereby officiallynoticed.)This Union is not a small loosely bound local club but a large andhighly organized legal entity dwarfing most private corporations in size.Unions formorethan 30 years have been compared to corporations by the judiciary. SeeUnited Mine Workers v. Coronado Coal Co.(1922), 259 U. S. 344, 385-389; andU.S. v.White(1943), 322 U. S. 694, 701-703.The Act itself (Sections 2, 10,11, 12, 208, and 301) has madeunions legal entitiesalnenable to the Act.And Sec-tion 2 (13) thereof specifically makes the common law of agency applicable to them.For other Federal legislation makingunions legal entitiessee footnote 5, 322 U. S.703.To hold here that this huge Union is not bound by the admissionof one of itsofficersduringthe course of or with reference to his legal authority and acts wouldgive this large organization a wholly unwarrantedexemptionfrom the general lawpertainingto the admissibility and effect of vicariousadmissions.Therefore, De Parolis,as anauthorized and continuing executive officer of Local197, has bound it and its parent organization, the International Union, by his subse-quentadmissionwith- relation to the mattersinhisofficial charge,justas theofficersof a corporation would bind their corporate entity.Such admissions provethe fact.I consider that the foregoing Federal judicial precedents are fully control-ling and therefore reaffirm myrulings atthe hearing overruling the Union's objectionsto Modern's testimony on the ground of hearsay. It was competent and DeParolis'statement was bindingon the Union and establishes the January 5, 1954 threat ofdischarges,as well as that ofJanuary 6, 1954 established by direct proof. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDF. Statutory right of resignation prevails over restricted right toresign under union constitutionThe issue is squarely presented here as to whether the provision of the Union'sconstitution limiting the right of resignation of a member to the last 10 days of theUnion's fiscal year prevents his valid resignation at any other time by a member of theUnion in the exercise of the statutory right "to refrain" therefrom as guaranteed bySection 7 of the Act.The question has apparently not been determined in any priorunfair labor case under the Act.General Counsel contends,that the right of an employee to resign from a Union and thus exercise his rightto refrain from Union activity under Section 7 is fixed by statute and is not con-trolled by proviso in a Union's constitution which purports to circumscribe ordestroy that right.It is further contended by General Counsel that the proviso of Section 8 (b) (1)(A), "That this paragraph shall not impair the right of a labor organization to pre-scribe its own rules with respect to the acquisition or retention of membership there-in" does not in effect, as contended by the Union, "proscribe an employee's right toresign by giving paramount effect to a Union's constitutional provisions."It is alsofurther argued by General Counsel that to give effect to the Union's constitutional-limitation of membership resignation to the last 10 days of the fiscal year would "bindthe employees to union membership forever and a day" because of thenoncoincidenceof the escape period and the short permissive time for legal resignations under saidclause of the Union's constitution, thereby in effect contending that such provision,creates asort of perpetual carrousel of involuntary membership.The Union's position briefly stated is that Congress has legalized the unlimitedunion shop, with a safeguardagainstabuses by granting the right of secret employeeelectionsunder Board supervision to rescind any union-shop agreement underBoard supervision if 30 percent or more of the employees petition therefor; thatthere is no statutory limitation as to the time union-security agreements may con-tinue in force; and that the present agreement of October 12, 1953, is a valid and en-forceable agreement, with no escape period permitted, such escape period being in-serted into the Act as a mere creature of Board policy or of General Counsel's in-vention; and that the proviso of Section 8 (b) (1) (A) "establishes a clear-cut Con-gressional policy" to permit the retention of members by a union's own constitu-tional provision, which in the instant case legally requires that a member who de-sires to resign (1) must be in good standing, (2) be clear of pending charges, and-(3) send his resignation in within 10 days of the end of the fiscal year."The Union nowhere contends, however, that either the agreement of October 12,1953, or the earlier agreement of October 23, 1950, made, or legally could make, the"Union's constitution or any provision thereof a part of such agreement by specificreference or otherwise.Upon carefulexaminationsuch agreements certainly do not"soprovide either expressly or by fair intendment.The agreement between the,Union and the Employer is therefore tacitly conceded to be an entirely differentcontract than that which existed between the Union and its members under theUnion's constitution.-It is also particularly contended by the Union, however, in substance that theUnion's fiscal plan contemplates that all members are bound to membership for theentirefiscal year and therefore a member can only resign during the last 10 days of-that year (identical- with the last 10 days of the calendar year). It is urged that other-wise the Union would have no fiscal solidity and that Section 8 (b) (1) of the Act.clearly allows "a labor organization to prescribe its own rules with respect to theretention of membership in the union"; and that therefore any resignation at a dif-ferent time would violate both the Union's constitutional provision as to the reten-tion of membership and the above-quoted provision of the Act legitimating the;Union's said constitutional provision.Of course the Union by its constitution has provided for monthly, rather thanannual,payments of dues.Article 16, section 6, thereof provides that "All dues are-payable on or before the first day of the Month to the Financial Secretary of theLocal Union...The evidence shows, moreover, that as a matter of general-practice the local steward collects the dues monthly and pays them over to the-financial secretary who then issues the receipt at convenience.The thesis that the;dues are set upon an annual basis is not sustainable insofar at least as affecting the*right of resignation from membership is concerned.The Union concedes in the course of this thesis, however, that suchconstitutionalprovision could only require "a continuation of dues payments from the individuals .MARLIN ROCKWELL CORPORATION587in question so far as their continued employment was concerned." It is then furtherconceded:In accordance with the Congressional limitations of Section 8 (a) (3) and 8 (b)(2) of the Act, however, in this case, it is apparent from all the evidence on therecord that the Union has never taken a position which would require theseindividuals to do more than pay up their dues.These concessions make plain that the Union is not claiming that the said threemembers could not resign from the Union insofar as any rights or obligations otherthan the financial obligation of paying dues were involved. It is therefore clear thatthe Union is not now concerned with the continued fraternal fellowship or otherunion activities of these three men. It desires nothing but the payment of their,monthly dues.Certainly the Union most understandingly did and does not want.former fully privileged members to be "free riders" enjoying the benefits of collec-tive bargaining which the Union had procured for them.And certainly the Union,despite the implications of its letters and other evidence to the contrary, now clearlyrecognizes the member's legal right to resign is quite a distinguishable thing from theloss of -his job as a consequence thereof by reason of the enforcement of a main-tenance-of-membership clause. It is certainly one thing for an employee to resignfrom a union-another thing entirely different for an employee to be obliged by law:on union insistence either to support the Union or to lose one's livelihood at unionrequest.The legal issues here therefore are now sharp and clear as follows: (1) Asto whether or not there was a valid "escape period" between the 2 agreements;.(2)whether the said 3 employees took appropriate action during such "escape period" toescape the obligation of paying further union dues; and (3) whether any union mem-ber can-withdraw from membership at any time not specifically permitted by theUnion's constitution, that is, not at any time except within 10 days of the end of theUnion's fiscal year, and not be effective for 60 days thereafter.These questions con-sidered as an entity, and particularly the last one mentioned, are of sufficient noveltyand importance to deserve complete analysis and discussion.The union constitu-tional provision would hold, for example, one joining January 1 in any year tomembership and dues payment for 14 months thereafter.There seem to be.no Board precedents' exactly determinative of this case althoughthere are 3 somewhat analogous recent cases, 1 involving a resignation beforeand 'during a time lapse or hiatus between agrements, another involving dischargesfor failure to pay dues where it was found there was no such alleged hiatus, and thethird case involving employees expelled from the Union for nonpayment of dues.National Lead Company, Titanium Division,106 NLRB 545, which is cited and relied upon by the Union, is quite distinguishable as pointed out by General Counselbecause it was held therein that there was in fact no hiatus between the old agree-ment and the new one, which was held to be "a continuation of the previous contract,"and therefore the legality of discharges of employees for the nonpayment of duesunder union-shop clauses in each contract was held to be in accordance with an"unmarred continuity of successive union security clauses."No resignation was in-volved, merely the failure to pay union dues accrued under a prior agreement, whichhad expired.The Board held that there was proper cause for the discharges underthe facts.'The Employer cites the three cases above referred to, includingNational Lead,supra,which it says are at least somewhat analogous to the instant proceeding, butcorrectly states that they are each distinguishable in material aspects from it.NewJersey Bell Telephone Company,106 NLRB 1322, now pending on review in theCourt of Appeals for the Second Circuit, involves a resignation on March 26, 1952,which the Board held to be effective because the then current union contract withthe Employer expired on April 5, 1952, at which time a definite hiatus occurredbefore the new contract became effective on April 14, 1952.Thus far the factsare similar to those in the instant cases.But inNew Jersey Telephone Companythe. union's constitutionmade no mention whatsoever of voluntary resignations,such as the Union here contends it had in effect when the resignations of Raczkowski,Turner, and Wolfe took place.In the third case so cited by the Employer,HaffenreffercfCo., Inc.,104 NLRB206,' there was a similar situation to that in the instant case, in that there existeda lapse- of time from March 1, 1952, to August 20, 1952, during which time therewas no union-security clause in effect. It was therefore held that the union indemanding the discharge of employees, whom it had expelled for the nonpaymentof union dues, and the employer in complying therewith, respectively violated Sec-tion 8 (b) (1) (a) and (2) and Section 8 (a) (1) and (3) of the Act.Whileotherwise substantially analogous to these cases at bar, neither theHaffenrefferor 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheNew Jersey Bell Companycases involved any union constitutional provisionspecifically setting forth a special period in each year as the only time in whicha member can resign, and in the latter case such question was expressly reservedfor future decision in a case where the facts should present it.That a member of a union has a right to resign at will, and even if such resigna-tion is made during a time it cannot legally take full effect, it is operative and ahiatus between agreements makes such a resignation fully effective, whereby theresigned former union member thereby escapes from the further obligation' ofpaying dues are principles established by the Board in theNew Jersey Bell TelephoneCompanycase.The right to resign from membership in any unincorporated associationiswell-settled.As to resignations from unions this recent Board decision has establishedthat right.InNew Jersey Bell Telephone Company,it is held:It is a fundamental principle that an employee joining a voluntary labor unionfor an indefinite period may resign at will.In support of this principle the Board cited C. J. S., Associations, pp. 57-58, Sec.24, andLouisvilleRy.Co. v. LouisvilleArea Transport Workers Union, et al.(1950),312 Ky. 657, 228 SW 2d 652. In the cited Kentucky case it is so held (228 SW2d at 654) in almost the identical language used by the Board, as above quoted.And in the other citation, 7 C. J. S., at page 57, the right of withdrawal from mem-bership is stated as follows:The laws of association as to the withdrawal of members are, ordinarily, con-trolling.In the absence of a statute or law of the association to the con-trary,amember may usually withdraw at will, subject to any existingpecuniary obligations.In Wrightington, Unincorporated Associations, page 302, it is said:A member of an unincorporated association may' withdraw at anytime unlessthere is some provision in the by-laws to the contrary.The same authority, at page 375, further says:The contract involved in membership in these associations is to be interpretedlike other contracts and when themeaning isascertained, is to be enforced,so long asnot illegal or immoral, whether the Court thinks it reasonable or not.InDyer v. Occidental Life Insurance Co. of California,182 F. 2d 127, 130 (C. A.9), it is held:When aman joins alabor union (or almost any other democratically con-trolled group), necessarily a portion of his individual freedom is surrenderedfor the benefit of all members.He accepts the will of the majority of themembers in order that he may derive the advantage to be gained from theconcerted action of all. Just as the enactments of the legislature bind allof us, so the constitution and bylaws of the union (unless contrary to goodmorals or public policy, or otherwise illegal), which are duly enacted throughdemocratic processes, bind all of the members. If a memberof a union dis-likes the provisions of the by-laws he may seek to have them amended or maywithdraw from the union; otherwise he must abide by them.It is not thefunction of courts to decide the wisdom or propriety of legitimate by-lawsof a trade union.7 C. J. S. 33, Associations, Section 11, says:The association, being solely a creature of convention between themembers,has the power to adopt such articles of associationor constitution and to en-act such by-laws as the association may agree upon, so long as they are notcontrary to public policy or the law of the land. See footnotes 29 and 30.See also 5 C. J. 1341.31 Am. Jur. 861, Labor, Section 58 states the following:Like other associations, trade unions may prescribe qualifications for member-ship.They may impose such requirements for admissionand such formal-itiesof election as may be deemed fit and proper.Moreover, they mayrestrictmembership to the original promoters, or limit themember to bethereafter admitted.No person has an abstract or absoluteright to mem-bership. MARLIN ROCKWELL CORPORATION589On the other hand, membership in a trade union may not be conditionedupon the surrender of the individual's constitutional rights when that wouldnot subserve the public interest.The three resigned members here at^ bar had each paid up all monthly duesowing by him to the Union to and including September 1953.Only monthly duesare provided for by the Union's constitution.The term dues refers to obligations into which members of a club enter topay a sum, to be fixed usually by by-laws, at recurring intervals for the main-tenance of the organization.Thompson v. Wyandanch Club,(1911), 127N. Y. S. 192, 200.See alsoIn re Monroe Chapter No. 59, O. E. S.,(1928), 228 N. Y. S. 248, 255,andGreenwald v. Chiarella,(1945), 57 N. Y. S. 2d 765, 769.InAnderson v. Amidon,(1911), 114 Minn. 202, 130 N. W. 1002, 1004, a defini-tion of "dues" is given similar to that in the New York cases.The MinnesotaSupreme Court there held a defendant liable for certain dues because hebecame a member of the club and subscribed to the articles of association, andcontinued such until the accrual of the dues in question.He could have with-drawn at any time by proper notice to the club; .. .InWestchester Golf Club v. Pinckney(1904), 87 N. Y. S. 153, it is held "a memberis not liable for dues after the termination of his membership."Where, as here, the dues are payable monthly there would seem to be no obliga-tion to pay dues after resignation, except as required to retain one's job under aneffective union-shop clause voluntarily executed by the Union and the Employer, aspermitted by the proviso to Section 8 (a) (3) of the Act. The argument that themembership was annual in this case because this huge International Union budgetsits finances on an annual basis is not appealing.Almost every other business organiza-tion necessarily does that.The Union might have attempted to set up annual, ratherthan monthly, dues by provisions in its 'constitution, but it has not done so here. Ifit could do so on an annual basis, however, it might then do so on a biennial or longerterm basis.Whether or not this would discourage or diminish membership, or createfinancial and other difficulties for the Union is not before me for decision.Neither isthe question of whether such long term,dues would be contrary to public policy,since a union, wholly unlike a social club, is vital to fundamental constitutionalrights of persons to earn a living where the Union and the Employer have agreed toa maintenance-of-membership or union-shop arrangement under the proviso of Sec-tion 8 (a) (3).I therefore find that since each of the said three resigned employees with paymentof his September 1953 dues, was paid up currently, he owed the Union nothing; thathe therefore had a perfect legal right to resign from the Union when he did, and ashe did; and that such resignation then became effective. It follows, and I have found,that each of the said three employees was therefore a resigned member, entirely outof the Union when the hiatus or "gap" occurred between the termination of the 1950agreement at midnight September 14, 1953, and the effective date of the new agree-ment, October 12, 1953, and during and beyond such hiatus. I have also foundthat the Union did not legally and effectually "bridge the gap" between the two agree-ments. I have found that the hiatus extended from midnight of September 14 toOctober 12, when the new agreement became effective, but even if it had been onlyan interval of a day and some 15 or more hours between the termination of the 1950agreement at midnight, September 14, 1953, and the alleged union membership 'rati-fication sometime after 3:30 p. in. on September 15, 1953, of the invalid September11, 1953, day-to-day attempted extension thereof by the union committee bargainingfor a new agreement, then each of the three prior resigned employees, from midnightSeptember 14 to late afternoon of September 16 was no longer bound by any agree-ment between the Employer and the Union.A definite "escape period" existed, how-ever long its duration, and these three employees "escaped."And barring other legalobstacle, no obligation ever existed thereafter to pay any union dues on the part ofany of the said three employees.This final question then involves the validity of the Union's constitutional provisionpermitting resignation of members only during the last 10 days of the fiscal (identicalwith the calendar) year, December 22 to 31, 1953, inclusive, in the precise instantsituation.The rights of the individual employees rather than those of unions were given theplace of primary importance in the Act.The language of Section 7 refers expresslyto the rights of employees either to "join, or assist labor organizations" or "to refrain 590'DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom any or all of such activities," except as required by a lawful agreement under theproviso of Section 8 (a) (3). There is no such broad general definition or reserva-tionof any rights to unions as such in the Act. It was held under the Wagner ActinN.L. R. B. v. Hymie Schwartz,146 F. 2d 773, 774 (C. A. 5) :Contrary:to a rather general misconception, the National Labor Relations Actwas passed for the primary benefit of the employees as distinguished from theprimary benefit to labor unions, and the prohibition of unfair labor practices ...was intended by Congress as a grant of rights to the employees rather than as agrant of power to the union.A similar holding appears inBrown v. National Union of, Marine Cooks andStewards(Dist,Ct.,N. Dist. Cal., 1951), 104 F. Supp. 685, 690, which case iscited approvingly 'on another point in 346 U. S. at page 490.And it has likewiserecently been so held,under the Taft-Hartley Act inN. L. R. B. v. Red Arrow FreightLines,193 F. 2d 979,'981 (C. A. 5).While these cases involved concerted andcollective bargaining rights of employees, the principle is entirely applicable to theemployees' rights to refrain from union activities.And inN. L. R. B. v. AugustaChemicalCo.,187-F. 2d 63, 64 (C. A. 5), it was held:Whatever may have been, or may be, the real purpose of the statutes . . . underwhich these proceedings 'ar'e' maintained, its avowed purpose was not to favoror promote unions as such. It was to promote and protect the rights 'of in-dividual employees to join or not to join a union and to be free from coercionand interference either way.That the long recognized common law right of employees to refrain from unionand other concerted activities had existed and was acknowledged under the WagnerAct prior to the Taft-Hartley amendments of 1947 was fully recognized in the con-gressional debates and discussions had in connection with the said 1947 amendments.Senator Taft clearly stated in his final analysis and argument for the bill as agreedupon by the Conference Committee (93 Congressional Record 7001, June 12, 1947,Volume 2, Legislative History of the Labor Management Relations Act, 1947):'Section 7.In this section guaranteeing the right of employees to self-organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in concerted activities, there has been inserted the language "and shallalso have the right to refrain from any and all of such activities.....It is con-tended that the inclusion of the new language destroys collective bargaining and:legalizes the device of the yellow-dog contract.Nothing could be further fromthe truth.There is similar language in the Norris-La Guardia Act, a statuteoutlawing the yellow-dog contract.Moreover, the Board itself has held that aright to refrain from the exercise of the rights guaranteed in section 7 was al-ways implicit in the Wagner Act. (SeePittsburgh Plate Glass Co.,66 NLRB1683).The new language therefore, merely makes mandatory an interpretationwhich the Board itself had already arrived at administratively:The reason forits inclusion was that similar language had appeared in the House bill and sincesection 8 (b) (1) of the Senate bill, which was retained by the conferees, madeitan unfair labor practice for labor organizations to restrain or coerce em-ployees in the rights guaranteed them in section 7, the House conferees insistedthat there be express language in section 7 which would make the prohibitioncontained in section 8 (b) (1) apply to coercive acts of unions against employeeswho did not wish to join or did not care to participate in a strike or a picket line.In'the Board case cited by Senator Taft,Pittsburgh Plate Glass Company,(1946),66 NLRB 1083, at 1092, it is held:The respondent [employer] argues that in the absence ofa contest respectingrepresentation it may insist that employees join a labor organization.The Actforbids discrimination to "encourage or discourage" membershipin a union.The meaning of the wordsisplain.There is nothing in the Act to indicatethat the prohibition applies only in the event that a union contestis in existence.The Board has held that discharges to favor a union wherethere is no contest,are illegal:The Norris-La Guardia Act, also referred to by Senator Taft, was enacted in 1932and is alsocommonly known as the Anti-Injunction Act (29 U. S. Code, Secs.101-115).In its statement of policy, in reciting the right of unorganized workersto be free to organize collectively without interference by employers or by judicial -`1MARLIN ROCKWELL CORPORATION591injunctional processes, the -correlative right of the worker to refrain therefrom isalso fully recognizedinter aliaby these definite qualifying words, "though he shouldbe free to decline to associate with his fellows." (29 U. S. Code, Sec. 102.)Various congressional opponents of the proposed amendments, prior to SenatorTaft's said summation, although for different reasons, had similarly recognized the"'existence of the employee's right to refrain from such activities.RepresentativeOwens, in moving to strike the language, argued (93 Cong. Rec. 3612, April 16,1947, Volume 1, Legislative History of the Labor Management Relations Act, 1947,-p. 732) :I submit that when you are giving the employees the right to bargain collec-tively by virtue of section 7, and encouraging them to do so, to place the wordsat the end thereof "and shall also have the right to refrain from any or allsuch activities," is redundant, because the words are unnecessary,inasmuch asthey have the right to so refrain... .SenatorMurray, in expressing his opposition to the conference report whichincluded the foregoing quoted language, said in part (93 Cong. Rec. 6655, June 6,1947, Legislative History of the Labor Management Relations Act. 1947, page1567):Section 7'of the act is amended to give employees "the right to refrain fromany or all of such activities"-meaning joining a union and bargaining collec-tively.Since they have that right now, nothing is accomplished by thechange... .And in his comment in his written analysis of the measure which Senator Murrayinserted in the record, he again points out the same reasons for his opposition toinclusion of the said languageinter aliaas follows (93 Cong. Rec. 6661, June 6,1947, Volume 2, Legislative History of the Labor Management Relations Act, 1947,page 1577):The right of employees to refrain from concerted activity is, of course,implicit in the present act.The addition of this provision is thus entirelyunnecessary and can lead only to a serious increase in litigation and ' con-troversy....-While the Act itself did not create the right of self-organization or of collectivebargaining through representatives of the employees' own choosing(AmalgamatedUtilityWorkers v. Consolidated Edison Co. of N. Y., Inc.,(1940), 309 U. S. 261,263), it,is nevertheless true, asheldinNew Bedford Loomfixers' Union v. Alpert,(U. S. Dist. Ct., Mass., 1953), 110 F. Supp. 723, 727, that:.-... the right to be exclusive bargaining representative stems solely from theprovisions of the Act, and not from the Constitutionor the common law.Asprivilege .is a creature of Congress to whose grant Congress was thereforefree to attach such conditions as it saw fit."--See alsoNationalMaritime Union etc. v. Herzog(Dist.Ct.D. C. 1948), 78 F.Supp. 146, 155, affd. 334 U. S. 854.It is therefore definite that the common law right of employees to refrain fromunion membership and activities and other concerted activities existed under theWagner Act and was so recognized legislatively, judicially and administratively priorto, the present Act, while the Union's right to represent all employees in collectivebargaining is a mere statutory privilege to be exercised only withiri the limitationsfixed by the Act itself.The Respondent International Union and its Local 197, aswell as the Respondent Employer, are obliged by law to recognize this right ofabstention of each of the three charging employees herein. It is only when suchright is abrogated by facts which bring the situation unqualifiedly with thesole exception set out in the said proviso in Section 8 (a) (3) of the Act, that itcan be disregarded and such facts do not exist here.The exception is stated in Section 7 of the Act.After first stating the rights ofcollective bargaining and union and concerted activity, the correlative right of the'individual employee to refrain therefrom is clearly set forth as follows:Employees . . . shall also have the right to refrain from any or all ofsuch activities except to the extent that such right may be affected by an agree-mentrequiring membership in a labor organization as a condition of employment 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe precise nature of this exceptional agreement so referred to in Section 7 is setforth in the first proviso of said Section 8 (a) (3). Insofaras material to the situa-tion here presented, Section 8 (a) (3) provides:.It shall be an unfair labor practice for an employer-by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in anylabor organization:Provided,that nothing in this Act, or in any other statuteof the United States, shall preclude an employer from making anagreementwith a labor organization.to require as a condition of employmentmembership therein on or after the thirtieth day following the beginning ofsuch employment or the effective date of such agreement, whichever is later.. . .This sole statutory exception to the positive right of employees to refrain fromunion activities relates only to the agreement between a union and an employer andnot to any agreement between employees themselvesinterseseundertheir unionconstitution, bylaws, rules, or regulations, which is quite a different matter.Theemployeris notobliged to, and therefore may not, enter into a union-shopagreementor even a maintenance-of-membership agreement as a result of properbargainingwith the Union.And the Employer here only entered into a limited or modifiedunion-shop agreement on October 12, 1953, which clearly permitted any of its thenpresent employees who were not union members at the time the contract waseffective toremainoutside of the Union if they so chose to do, although employeeswho were union members at the agreement's effective date, October 12, were boundto remainunion members.The "escape clause" in the agreementapplies,however,to these three charging employees because each had ceased to be union members bothbefore and during an interval, hiatus or "gap" between the old and new agreements,and none of them were union members when the new one took effect on October12, 1953.That the agreement, not any provision of the Union's constitution, is the solecontrolling factor in any event, was recognized by the Union in its letter of November5, 1953, to the said three employees who had resigned. In those letters the pro-vision of the Union's constitution was not even mentioned and the Union's positionwas based expressly upon the proposition that under the maintenance-of-member-ship provisions of the old agreement, and the union-shop provision of the new contract,there isno escapeperiod "in which to drop out of the Union." But the Union in. itssaid letter never did explain to any of these three resigned former members just whythere was no hiatus or "gap" between the old agreement and the new, nor did it ad-visethem of how the union officials had tried "to bridge the gap" as covered fully underthe preceding caption, "The hiatus between the two agreements."It is fundamental, of course, that no contractual provision can standif it iscontraryto law.Agreements between individuals may not prevail against lawsin conflicttherewith. 17 C. J. S. 546, citing numerouscases,interalia, First Trust Co. of Omahav.U. S.(Ct. Claims, 1932), 1 F. Supp. 904.An agreement violative of a statute isvoid although not expressly declared to be void by the statute itself. See 13 C. J. 420.footnote 77 and cases cited and 17 C. J. S. 555, footnote 75 and cases cited.It is a general rule that an agreement which violates a provision of a . . . con-stitutional statute or which cannot be performed without violation of such a pro-vision is illegaland void. 12 Am. Jur. 652.The United States Supreme Court has very recently, in construing the rightsguaranteed employees by Section 7 of the Act, inRadio Officers' Union, etc. V.N. L. R B., 347 U. S. 17, 40, an important case of primary impression, held exactlyapropos the situation here "where encouragement" of "Union membership . . . isalleged," that:The policy of the Actisto insulate employee's jobs from their organizationalrights.Thus Sections 8 (a) (3) and 8 (b) (2) were designed to allow employeesto freely exercise their rights tojoin unions, be good, bad, or indifferent mem-bers, orabstain from joining any union without imperiling their livelihood.Theonly limitationCongress had chosen to impose onthis right is specified in theproviso to Section 8 (a)(3) which authorizes employees to enter into certainunion security contracts but prohibits discharge under such contracts if ... [cer-tain conditions do or do not obtains....Thus an employer can discharge anemployee for nonmembership in a union if the employer has enteredinto a unionsecurity contract valid under the Act with such union,and if the otherrequire-ments of the proviso are met.No other discrimination aimed atencouragingemployees to loin, retain membership, or stay in good standingin a unioniscondoned.[Emphasis supplied.] MARLIN ROCKWELL CORPORATION593Neither from the plain language of the Act itself nor from the foregoing clear andforceful language of the Supreme Court can I find words or even any inference thatany provision of a union constitution limiting its members' right to resign, whetherreasonable or unreasonable, can in the least impair the statutory right to refrain fromsuch union membership, which unquestionably includes the right to resign therefrom.I rather read that no such an attempt to retain membership "is condoned." I findnothing in the record or the Union's brief to change this view.The Employer in thecase at bar had no "union security contract valid under the Act with such Union"when the so-called "escape period" occurred during which the three saidresignedemployees "escaped."The valid contract thereafter entered into on October 12,1953, did not require employees then already employed at the Employer's plant tojoin theUnion, but quite to the contrary provided:Any present employee who, on the effective date of this agreement,isnot amember of the Union shall not be required to become a member as a conditionof continued employment. [General Counsel's Exhibit No. 8, p. 2, section 2,second paragraph.IAnd no provision of the Union's constitution could destroy the right guaranteed bythe Act of an employee to resign, whatever the consequences thereof might, ormight not, be.And it has been held:Although Section 8 (b) (1) of the Act preserves the right of labor organizationsto regulate their internal affairs, we do not believe that a bylaw or directive of aUnion, that is manifestly opposed to the letter and intendment of the Act hereconsidered can be relied upon to justify activities that are specifically declaredunlawful by the Act.Elliott v. Amalgamated Meat Cutters and Butcher Work-men of North America, A. F. of L. et al.,(Dist. Ct.W. D. Mo., 1950), 91 F.Supp. 690, 691.The principle is entirely applicable here.To insist that legally resigned employeespay union dues "is manifestly opposed to the letter and intendment of the Act" (Sec-tion7), and is "specifically declared unlawful by the Act" (Section 8 (b) (2) ).I therefore find that the provision of the Union's constitution, article 6, section 7,permittinga member to "resignor terminate his membership" only if made "withinthe ten (10) day period prior to the end of the fiscal year of the Local Union as fixedby this Constitution" to "become effective sixty (60) days after the end of such fiscalyear" contravenes the broad statutory right of an employee to resign at any timefrom a union guaranteed by Section 7 of the Act. The Union's constitutional provisionis therefore void and must fall.G. Alleged improper and irregular conduct of General CounselRespondents International Union and Local 197 in their brief complain and exceptat great length concerning the testimony of the Board's Field Examiner Modern andhis procedures in handling the case and in testifying as to the admission of the Local'spresident,De Parolis, on January 6, 1954, concerning his demand of January 5,for the discharge of Raczkowski and Wolfe. It is further urged that alleged "cumula-tive irregularities" in the Board's proceedings during this field examiner's investigationof the case and the conduct of the attorney for General Counsel at the hearing "war-rant a dismissal of this charge in the interest of sound administrative procedure."No such motion was made at the hearing's end, although the Union during the hearinghad repeatedly objected to the General Counsel's somewhat irregular and interruptivepresentation of his case, on many occasions.Whatever the power or the policy of theBoard itself may be in that regard, it is not within the function or authority of thisTrial Examiner to dismiss the allegations of the complaint pertaining to the Union'sdemand for such discharges on any such alleged basis. I saw nothing prejudiciallyimproper in any event. In granting General Counsel latitude no prejudicial erroroccurred.In view of the very evident genuine surprise of the attorney for GeneralCounsel at the evident "hedging" of Maikowski on the stand, I properly grantedliberality in his efforts to refresh his memory. Sec. 102.35 of the Rules and Regula-tions of the Board, Series 6, as amended, effective June 3, 1953, prescribe the TrialExaminer's duties in some detail. It is his dutyinter aliathereunder "to inquire fullyinto the facts as to whether the respondent has or is engaging in an unfair laborpractice affecting Commerce as set forth in the Complaint " It is also his duty "torule upon offers of proof and receive relevant evidence."But neither the Administrative Procedure Act, the Act itself, or the Board's Rulesgive the Trial Examiner authority over the General Counsel's discretionary acts, '594DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as authorizing and calling Modern as a witness.The privilege of the GeneralCounsel not to call him can be waived and was waived in the interest of justicein this case.The testimony of Field Examiner Modern was most certainly relevantto the vital matter of the Union's demand for the discharge of the two saidemployees.No valid rule or reason for the Trial Examiner's exclusion or rejectionof his evidence is cited or presented by the objecting Respondents.Modern wasunder the jurisdiction, of the General Counsel of the Board.Section 3 (d) of theAct prescribes that:The General Counsel of the Board shall exercise general supervision .. .over the . . . employees in the regional offices.And Section 102.87 of the Board's said current Rules and Regulations providesinsofar as material here:-No . . . field examiner . . . shall.testify in behalf of any party to anycause pending . . . before the Board . . . with respect to any information,facts, or other matter coming to his knowledge in his official capacity .. .without the written consent of . . . the General Counsel if the official .issubject to the supervision or control of the General Counsel.The Trial Examiner, of course, and as already stated, has considered thecompetent and relevant evidence of this witness the same as he would that of-anyother witness and has resolved its credibility and weight, or lack thereof, from allindicia appearing in the attitude and conduct of the witness, including any possibleweaknesses in the testimony itself.His testimony has been carefully weighedagainst other contradictory evidence in the case.That the appearance of anyfield examiner as a witness in an unfair labor practice case is an unusual circum-stance, is not a basis for denying or discrediting his testimony. I therefore denythe application to dismiss the cases against the Union on the grounds the Unionurges.H. The Connecticut State Board of Arbitration decisionOn cross-examination of the Local's president, De Parolis, by the Employer'scounsel, evidence was adduced that two other employees, Aaron and Dithers,who are not involved herein, had given notice of their resignations from the Unionon September 15 (or perhaps after that date as contended by the Union) and hadrequested removal of their names from checkoff. It further appeared that theUnion had submitted a grievance to the Company that it had violatedthe maintenance-of-membership clause and the checkoff clause of the 1950 agreement by removingthem from checkoff and for not compelling them to remain members of the Unionor to leave the Company's employ.This matter had been submitted to the Con-necticut State Board of Mediation and Arbitration, the arbitrator under that 1950agreement.The matter was still pending at the time of the hearing when theUnion's counsel objected to its materiality. It was admitted before objection' wasmade but the Trial Examiner finds, in concurrence with the belated objection, thatthe evidence is not material.But the Union's counsel has altered his position, andnow points out that a decision in the matter has been rendered in the matter favorableto the Union and asks that the Trial Examiner take "judicial notice of this decisionby an established State agency rendered in Case No. 54-625, June 3, 1954." It maybe doubted that he would so desire had the arbitration decision been contrary to hiscontentions or that he can at this late date "mend his hold." In my view, however,the decision is certainly notres judicataas to the Board in this case, which isconducting a public proceeding under the Act for the enforcement of public rights.And the Connecticut award affecting two strangers to this record cannot be con-sidered even as a matter ofstare decisis.The decision of the said agency of theState of Connecticut in an arbitration matter cannot even be of persuasive force inthe case at bar.Even mere general similarity of issues is not enough.And I donot find the issues to be the same as those here. In an arbitration proceeding thepartieswaive certain personal rights and an arbitration decision, under either thegeneral arbitration statute of Connecticut, G. S. Conn. (Rev. 1949), Sec. 8151et seq.,or that one pertaining to special labor disputes arbitration, id., Secs. 7384et seq.,isof a private character and would not be a judicial determination subjectto official notice by the Board.The Supreme Court of Connecticut in construingthese particular statutes has held "parties who set up their own private tribunalmust be bound by thelimitsthey have themselves fixed."Pratt,Read & Co. v.United Furniture Workers of America, etc.(1949), 136 Conn. 205, 70 A. 2d. 120,123.In any event under the agreement it is merely an optional proceeding as MARLIN ROCKWELL CORPORATION '595part- of a grievance procedure to which; the Board is not a party and could not bebound in any event. Insofar as material, Section 10 of the Act provides:The Board is empowered, as hereinafter provided, to prevent any person fromengaging in any unfair labor practice, (listed in section 8) affecting commerce.This power shall not be affected by any other means of adjustment or preven-tion that has been or may be established by agreement, law, or otherwise: .. .I therefore, with due deference to the- said agency of the sovereign State ofConnecticut, respectfully disregard said arbitration decision as immaterial and notof any persuasive force in the matter here at bar, and so recommend to the Board.I.Ultimate findings of violations'by Respondent Union-Their effectupon commerce-The remedyUnder the facts as I have found them, I necessarily find that the Respondents In-ternationalUnion and its Local 197, by demanding the discharges of employeesRaczkowski, Turner, and Wolfe, when they had already resigned their respectivememberships in, and were not bound to again become members of the Union underthe current bargaining agreement of October 12, 1953, have violated Section 8 (b) (1)(A) and Section 8 (b) (2) of the Act. SeeNew Jersey Bell Telephone Co., supra,andHaffenrefier Co., supra.See alsoUnion Starch and Refining Co. v. N. L. R. B.,186 F. 2d 1008 (C. A. 7), cert. denied 342 U. S. 815, and RadioOfficers' Union, etc. v.N. L. R. B., supra,347 U. S. 24-28, 39-42, and 55. The International, of course, isresponsible for the acts of its subordinate Local under basic principles of agency,and each of them has been unjustly enriched by the dues paid by said employeesfor any and all months after September 1953.Such violations by the Respondents International Union and its Local 197, oc-curring in the course of the operations of the Respondent Employer, Marlin RockwellCorporation, while it is and has been engaged in commerce as found herein, andas defined by Section 2 (6) and (7) of the Act, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto'lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.I therefore recommend to the Board that, in effectuation of the policies of theAct, it order said Respondents International Union and its Local 197, to withdrawtheir said requests to the Respondent Employer for the discharge of employeesRaczkowski, Turner, and Wolfe, the same to be in writing and served upon theEmployer within 20 days of the effective date of the Board's order, and that certifiedreturn thereof be made by said Respondents International Union and its Local 197;that the said Respondents be ordered to cease and desist from in any like or othermanner violating Section 8 (b) (1) (A) and Section 8 (b) (2) of the Act; andfurther that within said 20 days said Respondents repay to and make whole each ofthe three named employees any and all sums of money heretofore paid by himand collected by said Respondents for union dues after September 1953, includinglawful interest thereon at 6 percent per annum as provided by Section 6776 and 6778,General Statutes of Connecticut (1949 Revision), until said principal sum is paid tosuch employee.RespondentEmployer Did Not Violate the ActThe situation of the Respondent Employer is quite distinguishable from that of theInternational Union and its Local 197.As already suggested herein, the special posi-tion of the Employer in these cases is that it is in effect an innocent bystander. Iturges that:.the status of these employees (whether or not members of the Union) isto be determined between the Union and the employees. It has never beenand is not now the function and responsibility of the Company to make anyjudicialdetermination as' to their status.The action and conduct of theCompany with respect to these individual employees, and as to their statusin the. Union, did not constitute a violation of the ActThe Employer apparently contends that in this situation, which it did not create,itshould not be required. to determine which is right, the Union or the threeemployees involved here.The Employer did tentatively threaten discharges, but hasdelayed their execution since the present cases were initiated by the filing of charges.In a different connection, but relevant to this, however, the Union in substances con-tends, that the said three employees, by paying dues under protest have "kept them-387644-56-vol 114--39 596DECISIONS OF - NATIONAL-LABOR:RELATIONS BOARDselves within,the bounds of `membership in good standing'as defined in the Union's,constitution"and thereby have foreclosed their discharges until the determination,of these cases.But in any event it does not seem practical,equitable,or just that in a situationlike this presented here, that an employer,though bound to know the law, shouldbe required to-decide disputed issues of fact between the Union and'employees, or toinvestigate into facts unknown or obscure to the Employer at the risk of its beingsubjected to interference charges by either the resigned members or the Union, orboth.Being confronted with the possibility of an unfair labor practice, strike or,some other form of industrial unrest if it did not discharge these three men, 'the:Employer made threats of discharge,but did not actually discharge these employees.Their payment of dues under duress apparently has deferred any positive legalact of discharge until these cases have been decided.It is evidently the policy of the Board,in its interpretation of how best to ef-fectuate the policies of the Act, in fairly comparable situations,not to issue sanctionsagainst an employer.See the following recent cases:Bloomingdale's,107 NLRB'191; andAl Massera,Inc.,101 NLRB 837.While the facts differ somewhat fromthose at bar in each of those cases,I gather that the distilled essence and substance'of both the majority and minority opinions behind such rulings is that an employercannot be found to have violated Section 8 (a) (1) and'(3) of the Act in,,discharging employees at the union'sbehest for alleged nonpayment of dues' because theemployer is not obliged to "disentangle"a legitimate reason which appearsprimafacie,from any alleged unlawful reason while the employer is doing no morethan to attempt to carry out the lawful union-security provisions of its contract with'the union.That is, the Board holds,if the employer has reasonable grounds to be-lieve the union's demand for discharge is proper,he does not violate the Act in dis-charging or threatening to discharge an employee who is delinquent in his paymentof union dues.In the case at bar the factual and legal problems presented have given sufficient'difficulty to the Trial Examiner, 'after a 2-day hearing on the facts and an extensive,study of the law, aided by briefs of counsel, to warrant, in his opinion,this pro-tracted Intermediate Report.The Employer could scarcely have been requiredto go to any equal effort, and at its peril, to decide the problems presented.This-Employer, who did not initiate or instigate the matters'complained of, shouldtherefore be blameless,like` the defendant in the classic negligence case, who wasfreed from liability for injuries caused to another when he threw the explosive squib,which had been originally lighted and tossed to him by the original tort-feasor.While the Union is charged with violation of Section 8 (b) (2) it is not necessaryfor the General Counsel to also complain under Section 8 (a) (3) and(1) againstthe Employer.Radio OJfrcers' Union, etc. v. N. L. R. B.,supra,347 U. S. 17, 20,52-54.It certainly follows that it is unnecessary to establish a violation by theEmployer before a violation can be found against the Union,just because-the twosets of charges and complaints are consolidated for hearing as they have been'here.Liabilitymay be both joint and several.N. L. R. B. v. Newspaper & MailDel. Union,192 F. 2d 654-656 (C. A. 2)...Itherefore find that the Respondent Employer has not violated Section 8 (a)(1) of the Act in making the threats of discharge under the circumstances involvedherein, and recommend accordingly that the proceedings be dismissed as to suchEmployer.Upon the basis of the foregoing findings of fact under the law applicable thereto,and upon the entire record in the cases presented herein, I make the following:CONCLUSIONS OF LAW1.The Board has jurisdiction over the subject matter of each of these six con-solidated cases and the respective parties thereto.2.Respondent Marlin Rockwell Corporation is and has been at all-'times mate-rial engaged in commerce within the meaning of Section 2(6) and (7) of the Act.3. International Union, United Automobile,Aircraft and Agricultural ImplementWorkers of America,CIO, and its Local 197, are each labor organizations withinthe meaning of Section 2 (5) of the Act4.The allegations of the complaint in Cases Nos.1-CB-249, 1-CB-256, and1-CB-272 that said Respondents International Union and its Local 197 have en-gaged in unfair labor practices within the meaning of Section 8(b) (1) (A) andSection 8(b) (2) of the Act,have been respectively sustained in each of such cases GENERAL ELECTRIC. COMPANY - ' -r5975.The allegations of the complaint in Cases Nos. 1-CA-1596, 1-CA-1607, and1-CA-1689 that Respondent Marlin Rockwell Corporationhas engaged in un-fair labor practices within the meaning of Section 8 (a) (1) of the Act, havenot beensustainedin any of such cases.[Recommendationsomitted from publication.]General;Electric CompanyandInternational Union of Electrical;Radio,'and' Machine Workers,CIO, Petitioner.,Case No. 1-RC-4116.October 20,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 0 (c) of the National La-bor Relations Act, a hearing was held before Edwin J. J. Dwyer, hear-ing officer.The hearing officer's rulings made at thehearing are freefrom prej udicial error and are hereby affirmed.Uponthe entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerningthe represents=tion of employees of the Employer within themeaning of Section 9(c) (1) and Section2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production,mainte-nance, and shipping employees at the Employer's Taunton,Massachusetts, plant.The parties are in substantial agreementas to thecomposition of the unit; however, they disagree as to theunit place-ment of employees classified as counters and foremen's clerks.ThePetitioner would include them as plant clericals.The Employer op-poses their inclusion.Local 204, United Electrical, Radio and Ma-chineWorkers of America (UE), herein called the Intervenor, andthe present bargaining representative of the productionand main-tenance employees,' takes no position on the matter.The counters work in a wire-enclosed counting crib and in two other.areas on the production floor.They count and record thenumber ofitems handled by production employees; move about the productionfloor; pick up tickets from pieceworkers, stamp them, andissue re-ceipts.Like production employees, they are hourly paid, punch thesame time clock, use the same facilities, and receive the samebenefitsand conditions of employment.We find that the countersare plaintclerical employees.'IThe Intervenoi's most recent contract expired September 15, 19552 SeeBethlehem Steel Company Shipbuilding Dno81on,97 NLRB 1072, 107-4114 NLRB No. 09.